Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 1 of 54 PageID #: 8902




                     Attachment F
                         Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 2 of 54 PageID #: 8903
Copy of ACT Work Plan SME 20200807Workgroup Intro Page

       Workgroup:          Assertive Community Treatment (ACT)
       WG Lead:            Cynthia Parsons
       BD Team Lead:       Ann Knefel
       BD Analyst:         Courtney Rombow


            DOJ Goal:      Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


       WG Requirement:     10.1 Assertive Community Treatment
       Requirement         DHHR will increase capacity and address any related workforce issues to ensure that (ACT) is available statewide and
       Description         delivered in a timely manner.
       Baseline            What was coverage at project start?




                                                                  Workgroup Directory
                         Name                   Department                        Email                   phone number
       Cynthia Parsons
       Evan Sprigle
       Alex Alston
       Laura Barno
                               Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 3 of 54 PageID #: 8904
Copy of ACT Work Plan SME 20200807Action Plan


                                                                                                   RACI: Responsible, Accountable, Consulted, Informed
     Task #                    Tasks/Activities for ACT                Deadline       C. Parsons      E. Sprigle       A. Alston

              Assess current ACT capacity and determine where
     10.1.1                                                                               A               I               I
              additional providers or increased awareness is needed.
                                                                             Oct-19

              Create ACT capacity by modifying existing behavorial
     10.1.2 health center contracts or through a competitive                              I               I               A
              procurement process.
                                                                             Dec-19
              Educate stakeholders to increase awareness of the ACT
     10.1.3 program.                                                                      A               I               I
                                                                            Mar-20
              Assess ACT capacity to ensure adherence to the goals
     10.1.4 set forth above.
                                                                             Jun-20


              Modify capacity or increase stakeholder education, as
     10.1.5 needed, based on data from assessment to ensure
              adherence to the above goals.

                                                                             Oct-20
                                      Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 4 of 54 PageID #: 8905
Copy of ACT Work Plan SME 20200807Action Steps



     Task #    Action #   Description                           Owner        Status       Due Date   Actionable   Notes                             Resulting Document Document Name Completed Date Completed
                          Track data on trainings and other
                          dissemination methods to ensure                                                         Ongoing data collection and
                          stakeholders receive training. Work                                                     tracking. Schedule annual training
                          with outreach to ensure frequent                                                        to ensure staff turnover completes
               10.1.3.6   stakeholder messaging.                E. Sprigle   In Process   Ongoing    yes          the training.                      yes              Blackboard Monthly Report; Ad hoc Reports
                          Identify performance and process
               10.1.4.1   indicators                            C. Parsons   new              Mar-20 yes                                            yes
               10.1.4.2   Collect and analyze data              C. Parsons   new              Mar-20 yes                                            yes

                          Review data from assessment to
                          identify what's worked well, areas of
               10.1.4.3   improvement and lessons learned       C. Parsons   new              Mar-20 yes                                            yes               Data Reports
               10.1.4.4   Work with Evaluator                   C. Parsons   new              Mar-20 yes
                                           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 5 of 54 PageID #: 8906
Copy of ACT Work Plan SME 20200807Tasks by Date (SME)




             Task ID                     Task per Implementation Plan                   Due Date           Status         SME Recommend                      WV Response                 Reference             BD Defined Milestone
                       Assess current ACT capacity and need to determine where
                                                                                              Oct-19                                                                            Capacity known, Need unknown
 ACT        10.1.1     additional providers or increased awareness is needed.                          In Process
                       Create ACT capacity by modifying existing behavioral health
                                                                                             Dec-19
 ACT        10.1.2     center contracts or through a competitive procurement process.                  Completed

                                                                                                                    Clarification of when and how
                                                                                                                    a young adult would be                Mapping existing
                                                                                                                    referred to ACT or                    business process
                                                                                                                    Wraparound (through                   Logic
                                                                                                                    collaboration with ACT and            model/workflow for
                                                                                                                    Wraparound subject matter             ACT
                                                                                                                    experts) (p. 14, SME report
                                                                                                                    Review and re-examine ACT
                                                                                                                    eligibility criteria for the target
                                                                                                                    population identified in the
                                                                                                                    DOJ agreement (young adults
                                                                                                                    18-20) to align with the              Written response to
 ACT        10.1.3     Educate stakeholders to increase awareness of the ACT program.         Mar-20
                                                                                                                    language in the 1915(c)                   the question
                                                                                                                    waiver and with other
                                                                                                                    Medicaid State Plan services
                                                                                                                    (p. 14, SME report)
                       Assess ACT capacity to ensure adherence to the goals set forth
                                                                                              Jun-20
 ACT        10.1.4     above.
                       Modify capacity or increase stakeholder education, as needed,
                       based on data from assessment to ensure adherence to the above         Oct-20
                       goals.
 ACT        10.1.5
                      Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 6 of 54 PageID #: 8907
Copy of ACT Work Plan SME 20200807data

                            RACI           Owner                   Status                 Actionable
                            R              C. Parsons              New                    yes
                            A              E. Sprigle              In Process             no
                            C              A. Alston               Completed
                            I              L. Barno




                                           etc..
                                   Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 7 of 54 PageID #: 8908
Copy of Mental Health Screening Tools Work Plan SME 20200807Workgroup Intro Page



      Workgroup:           Mental Health Screening Tools for Juvenile Justice/Child Welfare
      WG Lead:             Tina Mitchell / Susan Hall
      BD Team Lead:        Mary James
      BD Analyst:          Annie Messinger


           DOJ Goal:       Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


      WG Requirement:      11.1 Mental Health Screening Tools for Juvenile Justice/Child Welfare

                           West Virginia will ensure that a mental health screening, using an approved screening tool, is completed for any child not
                           already known to be receiving mental health services when the child enters DHHR Youth Services, the child welfare
      Goal 1
                           system, or the juvenile justice system; or when the child or family requests mental health services or that a screen be
                           conducted. Note: Ensure means that the EPSDT is 'offered' to the families. Cannot enforce that every child is screened.

      Baseline             What was coverage/process at project start? Document as entry points and steps




      WG Requirement:      11.2 Mental Health Screening Tools for Medicaid Children

                           So that Medicaid-eligible children are screened to determine if they should be referred for further mental health
                           evaluation or services, West Virginia will ensure that HealthCheck forms are available for health care providers who serve
      Goal 2               these children, and that these providers are trained on and have access to HealthCheck age-appropriate screening forms.
                           By 2022, no less than 52 percent of West Virginia Medicaid-eligible children who are not in the Youth Services, child
                           welfare, or juvenile justice systems will receive annual trauma-informed psychosocial screening.

      Baseline             What was coverage at project start? According to the 2018 Medicaid CMS Report 416, WV conducts the EPSTD screen on
                           46% of the medicaid children age 6 to 18. (Surrounding states' average 52% while the CMS requirement is 80%) The goal is
                           for WV to reach 52% by 2022.



                                                                   Workgroup Directory
                         Name                   Department                         Email                   phone number
      Tina Mitchell                                   DHHR
      Susan Hall                                      DHHR
      Michelle Dean                                   DHHR
      Melanie Urquhart                                DHHR
      Susan Richards                                  DHHR
      Tahnee Bryant                                   DHHR
      Jim Jeffries                                DHHR/OMCFH
      Tony Richards                                   DHHR
      Christina Chill                                 DHHR
      Keith King                                      DHHR
      Debi Gilespie                                    BJS
      Stephanie Bond                                   DPS
      Laura Barno
      Teresa Marks                                  DHHR/OMCFH
                                           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 8 of 54 PageID #: 8909
Copy of Mental Health Screening Tools Work Plan SME 20200807Action Plan



                                                                                                     RACI: Responsible, Accountable, Consulted, Informed
    Task #      Tasks/Activities for Mental Health Screening Tools      Deadline       T. Mitchell         M. Dean         S. Bond      M Urquhart       D. Gillespie
             Assess the current system and identify any gaps where
             children entering DHHR youth services, the child welfare
     11.1.1 system, or the juvenile system are not receiving timely                        A                  R               C              C                 C
             mental health screenings.                                       Mar-20

             Modify policy and practice, as needed, based on data
     11.1.2 from the assessment (in task 12.1.1) to ensure                                 A                  R               R              R                 R
             adherence to the goals.
                                                                              Jun-20
            Ensure that the foster care Managed Care Organization
            (MCO) provides mental health screenings and services,
     11.1.3 as appropriate, and upon the requests of the family,                           A                  C                I              I                I
            foster family or kinship care family.
                                                                              Jun-20
                                                                                                     RACI: Responsible, Accountable, Consulted, Informed
           Tasks/Activities for ensuring 52% Medicaid eligible
    Task # children are screened                                        Deadline         S. Hall           T. Bryant      J. Jeffries    T. Richards        C. Chill
            Work with health care systems to integrate age
     11.2.1 appropriate HealthCheck forms and/or protocols into the                        A                  C               R              R                 C
            electric health record system. (task of MCO)                     Ongoing

             Ensure Medicaid MCO's contracts require the use of the
             HealthCheck screening forms and/or protocols in the
     11.2.2 individual provider's screening tool, as well as outreach                      R                   I              R              A                 I
             to parents to encourage use of the EPSDT benefit.
                                                                              Apr-20

            Assess, use, and identify gaps in the mental health
            component of the HealthCheck screening form and/or
     11.2.3 protocols by health care providers who serve Medicaid-
            eligible children, using the quality improvement approach
            currently conducted by the HealthCheck Program.                7/1/2020,
                                                                             ongoing

             Modify, practice, as needed, based on data from the
     11.2.4 assessment to ensure adherence to the above goals.            10/1/2020,
                                                                             ongoing
                                                                     Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 9 of 54 PageID #: 8910
Copy of Mental Health Screening Tools Work Plan SME 20200807Action Steps




                                                                           Task #   Action #   Description                          Owner           Status         Due Date     Actionable   Notes                                                                     Resulting Document   Document Name       Completed   Date Completed
                                                                           11.1.1              Assess the current system and identify gaps          Completed            Jul-20

                                                                                                                                                                                             Medicaid and JJ confirmed that the EPSDT and MAYS-II, respectively,
                                                                                                                                                                                             are conducted as part of the standard intake process.CPS and YS have
                                                                                                                                                                                             a standard process, but unable to confirm uniform consistent
                                                                                                                                                                                             screening. Inconsistent use of the Psychological Info screen in FACTS.
                                                                                                                                                                                             2.18.20: S Hall to assess EPSDT, M. Urquart to assess CPS/YS, D.
                                                                                                                                                                                             Gillespie to assess JJ and S. Bond to assess Probation for compliance
                                                                                                                                                                                             to the standard/gaps in usage. Chart Audits due 6.30.20. Need to
                                                                                                                                                                                             define the methodology used for collecting the data, including source.
                                                                                                                                                                                             7.9.20: Entry points updated with schools and physicians. Expanded
                                                                                                                                                                                             School Mental Health program presented by T. Bryant 7.28.20: 513
                                                                                                                                                                                             unique cases were reviewed across YS, JJ and Probation. Preliminary                            MH Screen Chart
                                                                                               Identify gaps where children are not                                                          findings made from four sets of excel documents. MCO chart audit                               Audit preliminary
                                                                                    11.1.1.2   receiving MH Screens                 All             In Process       6/30/2020 yes           due end of August.                                                     yes                     results. xlsx

                                                                                               Reuest WVU to review the data and                                                             New recommendation for asking WVU to assist with evaluating the
                                                                                    11.1.1.3   analyze for gaps/ improvements.   WVU                New                                      chart audit data.
                                                                                                                                                                                             P 49b. All children screened pursuant to paragraph 31, including the
                                                                                                                                                                                             dates of screening and the dates of engagement in services; 06.23.20:
                                                                                                                                                                                             Workgroup to report on number of screens performed 7.9.20:
                                                                                               Data points to be provided to QA/PI                                                           Workgroup reviewed paragraph 49b and provided direction on the
                                                                                               for collection. Define method for                                                             challenges foreseen with collecting screening dates and dates of
                                                                                    11.1.1.4   tracking baseline.                  QAPI             In Process                               service engagement.
                                                                                                                                                                                             06.23.20: Probation to address the gap of no formal screening process
                                                                                               Workgroup reviews                                                                             by adding two EPSDT screen questions to Intake. S. Bond to update
                                                                                               recommendations and determines                                                                intake. 7.28.20: team assignment: What Policy and/or Procedures wil
                                                                                    11.1.1.5   policy changes                         All           In Process                               change? Revision to Contracts and/or manuals?.
                                                                           11.1.2                   Modify Policy and Practice based on the data                         Aug-20
                                                                                                                                                                                             The team identified minimal needed changes to the current mental
                                                                                                                                                                                             health screen workflows. Enhancement to the documentation in                                   YS-4-20
                                                                                               Prepare policy and procedures draft                                                           FACTS for CPS/YS is being reviewed for revised policy/procedures.                              Assessment Case
                                                                                               ( need to align with the MCO                                                                  2.19.20: Begin to plan for policy and procedure changes based on gap                           Planning and
                                                                                    11.1.2.1   policy/procedures)                  M. Dean          In Process       7/24/2020 no            assessment.                                                          yes                       Reporting.pdf
                                                                                               Finalize Policy and approval by C.
                                                                                    11.1.2.2   Chapman                                M. Dean       New               8/1/2020 no            Need higher level approval and cross departments

                                                                                                                                                                                             Establish a timeframe as to when new procedures become effective.
                                                                                               Provide Training Dept with final                                                              Need to consider the Medicaid MCO MH screening process -
                                                                                               policy and procedures (include                                                                coordinate with other WG 2.19.20: Identify the training needed to
                                                                                    11.1.2.3   conversational questions about MH) T. Mitchell       New            TBD             no        modify practice to improve compliance with standards.

                                                                                    11.1.2.4   Create Training Materials              T. Mitchell   New            TBD             no        Need to engage the Training Dept, early in this task (action item)        yes
                                                                                    11.1.2.5   Coordinate Outreach activities         All           New            TBD             no                                                                                  yes
                                                                                    11.1.2.6   Conduct Training                       T. Mitchell   New            TBD             no        Need to engage the Training Dept
                                                                           11.1.3              Foster Care MCO to provide MH Screen                                     Jun-20
                                                                           Task #   Action #   Description                        Owner             Status         Due Date    Actionable    Notes                                                                     Resulting Document   Document Name       Completed   Date Completed

                                                                           11.2.1              Integrate Health Check Forms into EHR system                        ongoing
                                                                                                                                                                                             Jim Jeffries initiated a team in September to begin working towards
                                                                                                                                                                                             the same DOJ tasks.

                                                                                                                                                                                             These activities need to be added to this workbook.
                                                                                               Coordinate the activities of Jim's DOJ
                                                                                    11.2.1.2   MOU team and this WG                   S. Hall       In Process     ongoing         yes       This should have a specific due date rather than ongoing.                 no                                       yes

                                                                                                Jim Jeffries will examine the
                                                                                               quality/performance measures
                                                                                    11.2.1.3   Medicaid Managed Care
                                                                                               Organizations (MCOs) are currently
                                                                                               reporting, relevant to this project.
                                                                                                                                      J. Jeffries   Under Review     3/11/2020 yes                                                                                                                              yes


                                                                                               Susan Hall will check the Healthcare
                                                                                               Effectiveness Data and Information
                                                                                               Set (HEDIS) to see if benchmarks
                                                                                               align with quality effectiveness of
                                                                                    11.2.1.4   the workgroup’s tasks.               S. Hall         Completed      ongoing         yes       Annual report each Fall.                                                  yes                                      yes

                                                                                               Medicaid MCOs contract to use HealthCheck and
                                                                           11.2.2              provide outreach                                                          Apr-20

                                                                                                                                                                                             The MCO is required to provide monthly reporting on EPSDT services
                                                                                                                                                                                             accessed by membership, as well as ensure that all children entering
                                                                                                                                                                                             or re-entering the foster care system have received a comprehensive
                                                                                                                                                                                             EPSDT screening. The MCO is required to collaborate with the
                                                                                                                                                                                             Department’s Children with Special Health Care Needs program to
                                                                                                                                                                                             ensure delivery of these services. In addition, the MCO must provide
                                                                                                                                                                                             a combination of written and oral communication to effectively
                                                                                                                                                                                             inform all EPSDT-eligible individuals, their families, and their foster
                                                                                                                                                                                             care parents, of the EPSDT program. Outreach is also conducted in
                                                                                                                                                                                             collaboration with the CSHCN program, and is used to provide
                                                                                                                                                                                             information on HealthCheck and notification of screening dates.
                                                                                                                                                                                             3.4.20: S. Hall to review the contract to confirm the standard. May
                                                                                                                                                                                             need to identify compliance plan. 05.11.20: Contract Language
                                                                                               Confirm MCO contract language                                                                 provided                                                                                       MHS MCO
                                                                                    11.2.2.1   regarding Screening and Outreach       S. Hall       Completed            May-20 yes                                                                                    yes                  Contract Language

                                                                           11.2.3              Identify gaps in usage                                                     Jul-20
                                                                                               Review CSED Waiver for available
                                                                                    12.2.3.1   screening tools to close gap           K. King       New                  Jun-20 yes

                                                                           12.2.4              Modify policy and practices                                               Oct-20
                                           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 10 of 54 PageID #: 8911
Copy of Mental Health Screening Tools Work Plan SME 20200807CANS




      Task #    Action #   Description                           Owner              Status          Due Date   Actionable   Notes   Resulting Document   Document Name   Completed   Date Completed
      11.3.1               Assess the current systems for referring 'positive' screens for CANS asssessment




      11.3.2               Assess the gaps when referrals for assessments are not made




      11.3.3               Modify Policy and Practice based on the data
                   Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 11 of 54 PageID #: 8912
Copy of Mental Health Screening Tools Work Plan SME 20200807Entry Points




   1                  Identify the Program(s)                                  CPS                                    Youth Services                                             Juvenile Justice                                                                     Probation                                                                                Schools                                              Physicians/ Hospitals                    Medicaid MCO

                                                                                                                                                 49-7-705 - in proceedings formally instituted by the filing of a juvenile
                                                                                                                                                 petition, the circuit court or a magistrate may issue an order directing
                                                                                                                                                 that a juvenile be taken into custody before adjudication only upon a
                                                                                                                                                 showing of probable cause to believe that one of the following
                                                                                                                                                 conditions exists: (1) The petition shows that grounds exist for the                                                                                                 Expanded School Mental Health (ESMH) is a comprehensive system of behavioral
                                                                                                                                                 arrest of an adult in identical circumstances; (2) the health, safety and                                                                                            health services and programs that builds on core services provided by schools.
                                                                                                                                                 welfare of the juvenile demand custody; (3) the juvenile is a fugitive                                                                                               ESMH includes the full continuum of prevention, early intervention, and
                                                                                                                                                 from a lawful custody or commitment order of a juvenile court; or (4)                                                                                                treatment. Prevention strategies work by either increasing protective factors (e.g.,
                                                                                                                                                 the juvenile is alleged to be a juvenile delinquent with a record of willful                                                                                         resiliency, social involvement, recognition of positive behavior) or decreasing risk
                                                                                                     When the removal of a child is being
                                                                                                                                                 failure to appear at juvenile proceedings and custody is necessary to                                                                                                factors (e.g., preventing early initiation of substance use, rebelliousness, low
                                                                                                     seriously considered (49-2-202); When at
                                                                                                                                                 assure his or her presence before the court. A detention hearing                                                                                                     socioeconomic status). All children in an Expanded School Mental Health (ESMH)
                                                                                                     imminent risk of placement in foster care                                                                                  When the juvenile is placed on probation. The Probation Officer (PO) does a case
                                                             When the removal of a child is being                                                pursuant to section seven hundred six of this article shall be held by the                                                                                           school are provided Tier 1 Universal Prevention which includes social and
                                                                                                     due to abuse, neglect, dependancy, or                                                                                      review – obtain info from DHHR. PO meets with the family. Review prior
                                                             seriously considered (49-2-202); When                                               judge or magistrate authorized to conduct the hearings without                                                                                                       emotional development, drug and alcohol education, suicide prevention, conflict        The child enters the sytem when
                                                                                                     delinquency(49-2-204); or When the child is                                                                                placements. PO makes recommendations to the judge. Three scenarios: a) Prior MH                                                                                                                                   When children are placed into foster
        Describe the event designating the child is enters   at imminent risk of placement in foster                                             unnecessary delay and in no event may any delay exceed the next day.                                                                                                 resolution, and youth development programs. Tier 2 Early Intervention Services         he/she is Medicaid-eligible and
                                                                                                     placed in foster care; When a youth has                                                                                    assessments are complete and no need to recommend to the judge that a                                                                                                                                             care, post-adoptive children with
   2    the system, or a child/parent requests mental        care due to abuse, neglect,                                                         This can also occur after adjudication and after a youth has been placed                                                                                             includes short-term counseling, skill building counseling groups, early                engages his/her medical provider
                                                                                                     been referred for prepetition diversion                                                                                    psychological evaluation is needed, b) Case review of prior assessments and current                                                                                                                               subsidized care and children
        healh services.                                      dependancy, or delinquency(49-2-204);                                               in less secure options. 49-2-907 - As a part of the disposition for a                                                                                                identification, referral and monitoring of mood and risk behaviors, and                for an EPSDT periodic or
                                                                                                     services; when a youth is adjudicated as a                                                                                 details of the case indicate that a psych eval is warranted, recommendation to the                                                                                                                                enrolled in the CSEDW.
                                                             or When the child is placed in foster                                               juvenile who has been adjudicated delinquent, and who has been                                                                                                       learning/behavioral accommodations. 5-15% of students require Tier 2 services.         interperiodic screening visit.
                                                                                                     status offender; when a youth has been                                                                                     judge is made, or c) no prior case history of evalutations, therefore a psych eval is
                                                             care                                                                                determined by a risk and needs assessment to be high risk or who has                                                                                                 Where a child would possibly enter the system would occur during Tier 3 Intensive
                                                                                                     adjudicated as a delinquent or placed on an                                                                                recommended.
                                                                                                                                                 committed an act or acts of violence, the court may, upon its own                                                                                                    Interventions/Treatment includes formal assessments, mental health diagnosis,
                                                                                                     Improvement Period and the departmnet
                                                                                                                                                 motion or upon request of counsel, order the juvenile to be delivered                                                                                                school-based therapy, referral for short-term hospitalization if needed, possible
                                                                                                     has been ordered to provide services.
                                                                                                                                                 into the custody of the Director of the Division of Juvenile Services, who                                                                                           IEP accommodations, collaboration and parent/guardian consent. ESMH reduces
                                                                                                                                                 shall cause the juvenile to be transferred to a juvenile diagnostic center                                                                                           the need for out-of-school services and placements by increasing access to
                                                                                                                                                 for a period not to exceed thirty days. During this period, the juvenile                                                                                             community services and supports. 74% of Intensive Mental Health services
                                                                                                                                                 shall undergo examination, diagnosis, classification and a complete                                                                                                  through ESMH occur in school, which removes barriers, decreases stigma and
                                                                                                                                                 medical examination and shall at all times be kept apart from the                                                                                                    increases access.
                                                                                                                                                 general juvenile inmate population in the director's custody. 49-4-714-
                                                                                                                                                 5 (A) Upon a finding that the best interests of the juvenile or the welfare
                                                                                                                                                 of the public require it, and upon an adjudication of delinquency, the
                                                                                                                                                 court may commit the juvenile to the custody of the Director of the

                                                             There is currently no formal process                                                    No formal process to request mental health services. All youth are seen
                                                             for requesting
                                                                      p     mentalg health
                                                                                      g services       Same asp CPS       g g                        by the contracted psychiatrist and assessed for mental health needs.
                                                             of child needs which looks for physical   needs which looks for physical health and
                                                             health and mental health needs - there    mental health needs - it hasn’t been
   3    Is there an early screening for MH at step 2?        hasn’t been a decision whether these      determined whether these can be                                                                                                                                                                                                                            Yes                                        Yes                                  Yes
                                                             can be cosndired early screening -        considered screening - Foster care gets                                                                                  No, it is not mandatory when placed on probation. However, generally by that time
                                                             Foster care gets EPSDT                    EPSDT                                         Yes                                                                        most of the youth have had services through DHHR - perhaps MH assessments.

                                                                                                                                                                                                                                                                                                                                                                                                             Periodic screenings are performed
                                                                                                                                                                                                                                                                                                                                                                                                             according to West Virginia's
                                                                                                                                                                                                                                                                                                                                                                                                             periodicity schedule, which
                                                                                                                                                                                                                                                                                                                                                                                                             corresponds to the
                                                                                                                                                                                                                                                                                                                                                                                                             recommendations of the American
                                                                                                                                                                                                                                                                                                                                                                                                             Academy of Pediatrics (Bright
                                                                                                                                                                                                                                                                                                                                                                                                             Futures). EPSDT requires states to Upon placement (as soon as possible
                                                                                                                                                                                                                                                                                                                                                                                                             cover “interperiodic screens” or     but not later than 30 days), Follow
        If yes, describe and which stage                                                                                                                                                                                                                                                                                Upon referal for Tier 3 services or during Tier 2 services
                                                                                                                                                                                                                                                                                                                                                                                                             problem-focused visits outside of up within 90 days of placement, then
                                                                                                                                                                                                                                                                                                                                                                                                             the periodicity schedule if it is    as needed and/or annually
                                                                                                                                                                                                                                                                                                                                                                                                             necessary to determine whether a
                                                                                                                                                                                                                                                                                                                                                                                                             child has a condition that needs
                                                                                                                                                                                                                                                                                                                                                                                                             further care. Theoretically, a mh
                                                                                                                                                                                                                                                                                                                                                                                                             screening may occur during the
                                                                                                                                                                                                                                                                                                                                                                                                             course of an “interperiodic screen,"
                                                                                                                                                     MAYSI-II is completed within first 24 hours of any youth entering any
                                                                                                                                                                                                                                                                                                                                                                                                             but not always.
                                                                                                                                                     BJS facility

   4    Is the EPSDT used in this program?                   yes                                       yes                                           No                                                                         No                                                                                      No                                                                                   Yes                                  Yes

                                                                                                                                                                                                                                                                                                                                                                                                                                                  Upon placement (as soon as possible
                                                                                                                                                                                                                                                                                                                                                                                                             During periodic screenings, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                  but not later than 30 days), Follow
        If yes, describe and which stage                                                                                                                                                                                                                                                                                                                                                                     "interperiodic screenings" that
                                                                                                                                                                                                                                                                                                                                                                                                                                                  up within 90 days of placement, then
                                                                                                                                                                                                                                                                                                                                                                                                             address a MH issue.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  as needed and/or annually
                                                             - enters foster care                      - enters foster care                                                                                                                                                                                             N/A

        Is there any other tool used for determining MH
   5                                                                                                                                                                                                                                                                                                                                                                                                                                              Yes for SED children
        issues?                                              I believe so but goes back to #3          I believe so but goes back to #3              for diagnostic and committed youth                                         If needed, the Judge may order a psycholocial or other type of evaluation.              CANS, CRAFFT,                                                                        Yes

                                                                                                                                                     Diagnostic and committed youth receive a serious of psychological                                                                                                                                                                                       Periodic screening = HealthCheck
        If yes, describe and which stage                                                                                                             assessments on trauma, anxiety, depression, substance use and any                                                                                                                                                                                       Forms…. "Interperiodic screens" =
                                                                                                                                                                                                                                                                                                                         Upon entering Tier 3 if assessments have not already been completed or current                                        When referred to CSEDW program
                                                             once a case is opened for ongoing         at initial assessment and revisted every 90   others deemed necessary by the clinician. Diagnostic youth receive a                                                                                                                                                                                    providers may use HealthCheck
                                                             services and revisited every 90 days      days if a case is opened                      completed psychological evaluation.                                                                                                                                                                                                                     Forms or other tool.


                                                                                                                                                                                                                                                                                                                                                                                                            When a screening/examination
                                                                                                                                                                                                                                                                                                                                                                                                            indicates the need for further
                                                                                                                                                                                                                                                                                                                                                                                                            evaluation of a child’s health, the
        If the determination s that further mental health                                                                                                                                                                                                                                                                                                                                                   provider is to refer the child
                                                                                                                                                                                                                                                                                                                        Child can receive Counseling within the school, referrals to other programs such as                                       Provider and/or Case Manager will
   6    evaluation or services is needed, describe the                                                                                                                                                                                                                                                                                                                                                      without delay to the appropriate
                                                                                                                                                                                                                                                                                                                                       Wraparound, Mobile Crisis, RYSC are made if needed.                                                        make the appropriate referral.
        referral process                                                                                                                                                                                                                                                                                                                                                                                    individual/facility and follow up
                                                                                                                                                                                                                                                                                                                                                                                                            (within 6 months) to make sure
                                                                                                                                                                                                                                The Probation Officer should work with the Youth Service Worker and other
                                                                                                                                                                                                                                                                                                                                                                                                            that the child received a complete
                                                             call a local provider and schedule a      call a local provider and schedule a          referral is made in our system to either a master's level clinician and/or members of the MDT to ensure this is taken care of. The Judge may court order if
                                                                                                                                                                                                                                                                                                                                                                                                            diagnostic evaluation.
                                                             psychological evaluation                  psychological evaluation                      to a child and adolescent licensed psychiatrist                            needed.

   7    Is this process conducted statewide?                 yes                                       yes                                           yes                                                                        yes                                                                                     Currently ESMH is in 46 schools only                                                 Yes                                  yes


   8                                                                                                                                                                                                                                                                                                                                                                                                                                              42 CFR Subpart B § 441.50
        What is the policy that directs this process?                                                                                                                                                                                                                                                                            Collaboration with WVDOE and WVDHHR. ESMH Steering Team                     42 CFR 441.56
                                                             CPS/Foster Care                           YS/Foster Care/CAPS                           BJS internal policy                                                        Possibly just the state code regarding MDTs.                                                                                                                                                                      MCO Contract §2.2.3.1 & 6.10.11

        Are there any known barriers that prevent the
        child or family, who meet the eligibility            Providers unavailable in the
   9                                                                                                                                                                                                                                                                                                                                                            None                                         Should be none                       None that I am aware
        requirements, from requesting mental health          community; family refuses to              Providers unavailable in the community;       youth can refuse the testing and can refuse to comply with prescribed      Provider access and transportation issues. If youth or family refuses, the Judge will
        services or that a screen be conducted?              participate                               family refuses to participate                 medication.                                                                just order it.
            Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 12 of 54 PageID #: 8913
Copy of Mental Health Screening Tools Work Plan SME 20200807SME dates




           Task ID     Goal                       Task per Implementation Plan                              Due Date             Status            SME Recommend                   WV Response                   Reference                BD Defined Milestone
                                                                                                                                                                                Mapping existing
                                                                                                                                             Identify a mechanism and
                                                                                                                                                                                business process
                                                                                                                                             process to ensure that a
                                                                                                                                                                                Logic
                               Assess the current system and identify any gaps where children                                                mental health screening, using
                                                                                                                                                                                model/workflow for
  MHS       11.1.1       1     entering DHHR youth services, the child welfare system, or the                       Mar-20      In Process   an approved tool, is completed
                                                                                                                                                                                screening      Policy
                               juvenile system are not receiving timely mental health screenings.                                            for every child, including those
                                                                                                                                                                                and procedures
                                                                                                                                             in state custody, in a timely
                                                                                                                                                                                Training materials    Current entry points and   Signifies change to Policy that defines new
                                                                                                                                             manner (p. 16, SME report)
                                                                                                                                                                                and training plan     processes in review        entry point to MH Screen process
                                                                                                                                                                              Mapping existing
                                                                                                                                             Identify a mechanism and
                                                                                                                                                                              business process
                                                                                                                                             process to ensure that a
                               Ensure Medicaid MCOs’ contracts require the use of the                                                                                         Logic
                                                                                                                                             mental health screening, using
                               HealthCheck screening forms and/or protocols in the individual                                                                                 model/workflow for
  MHS       11.2.1       2                                                                                          Apr-20                   an approved tool, is completed
                               provider’s screening tool, as well as outreach to parents to                                                                                   screening      Policy
                                                                                                                                             for every child, including those
                               encourage use of the EPSDT benefit.                                                                                                            and procedures
                                                                                                                                             in state custody, in a timely
                                                                                                                                                                              Training materials
                                                                                                                                             manner (p. 16, SME report)
                                                                                                                                                                              and training plan
                                                                                                                                                                                                                                 Modifying practice means implementing
                                                                                                                                                                                                                                 new policies and procedures. This is a
                               Modify practice, as needed, based on data from the assessment to                                                                                                                                  good target for screen, but may need to
  MHS       11.1.2       1                                                                                          Jun-20
                               ensure adherence to Goal 1.                                                                                                                                                                       move out the implementation date to
                                                                                                                                                                                                                                 include the referral & assessment
                                                                                                                                                                                                                                 processes

                               Ensure that the foster care Managed Care Organization (MCO)
  MHS       11.1.3       1     provides mental health screenings and services, as appropriate, and                  Jun-20
                               upon the request of the family, foster family, or kinship care family.

                               Assess, use, and identify gaps in the mental health component of the
                               HealthCheck screening forms and/or protocols by health care
  MHS       11.2.2       2     providers who serve Medicaid-eligible children, using the quality        July 2020; ongoing
                               improvement approach currently conducted by the HealthCheck
                               Program.
                               Modify practice, as needed, based on data from the assessment to         October 2020;
  MHS       11.2.3       2
                               ensure adherence to Goal 2.                                              ongoing
                               Work with health care systems to integrate age appropriate
  MHS       11.2.4       2     HealthCheck forms and/or protocols into the electronic health record     Ongoing
                               system.                                                                                       In Process
    Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 13 of 54 PageID #: 8914
Copy of Mental Health Screening Tools Work Plan SME 20200807data

          RACI                Owner                        Status       Actionable
          R                   T. Mitchell                  New          yes
          A                   S. Hall                      In Process
          C                   C. Chill                     Completed    no
          I                   D. Gillespie
                              J. Jeffries
                              K. King
                              M. Dean
                              M. Urquart
                              S. Richards
                              S. Bond
                              T. Bryant
                              T. Richards
                              WVU
                              QAPI
                              All
                              L. Barno

                              etc..
                           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 14 of 54 PageID #: 8915
Copy of Mobile Crisis Response Work Plan SME 20200807Workgroup Intro Page


                Workgroup:            Children's Mobile Crisis Workgroup
                WG Lead:              BBH: Nikki Tennis
                BD Team Lead:         Ann Knefel
                BD Analyst:           Courtney Rombow


                     DOJ Goal:        Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


                                      7.1 Children's Mobile Crisis Response Program
                                      BBH will expand Children’s Mobile Crisis Response and Stabilization Services statewide by October 1, 2020, to be
                Goal 1:               available to all children, regardless of eligibility. BBH will ensure that there are sufficient crisis response teams to
                                      respond face-to-face to a call within an average time of one hour.
                Baseline              What was coverage at project start? An AFA was issued in Spring withat awards in Aug. Currently, no applications in
                                      region 1 or 2. Started trainings. Anticipate fully functional until Dec or Jan. Another AFA will be done to recruit providers
                                      in region 1 and 2. Had a pilot for 3 years.


                                      7.2 Children's Crisis Hotline
                                      As part of the Children’s Mobile Crisis Response service, West Virginia will implement a toll-free crisis hotline that is
                                      staffed 24 hours per day, seven days per week. Callers will be directly connected to a mental health professional with
                                      competency-based training and experience working with children in crisis. BBH will develop criteria for how the hotline
                Goal 2:               staff will assist with immediate stabilizations and guidelines to assess the crisis and determine whether it is appropriate
                                      to resolve the crisis through a phone intervention or a face-to-face intervention. Hotline staff will be given access to
                                      needed information regarding the child and family when the family provides consent (including any existing crisis plans
                                      and the Individualized Service Plan).
                Baseline              What was coverage at project start?



                                                                              Workgroup Directory
                                    Name                    Department                        Email                    phone number
                Nikki Tennis
                Jennifer Eva
                Cassandra Toliver
                Amy Hymes
                Keith King                                            BMS
                             Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 15 of 54 PageID #: 8916
Copy of Mobile Crisis Response Work Plan SME 20200807Action Plan


                                                                                                          RACI: Responsible, Accountable, Consulted, Informed
                    Task #         Tasks/Activities for Mobile Crisis Expansion          Deadline        N. Tennis        J. Eva      C. Toliver       A. Hymes
                             Conduct onboarding and training of current mobile crisis      Sept. 2019,
                     7.1.1                                                                                  A
                             providers.                                                      annually
                             Begin providing mobile crisis services in the newly
                     7.1.2                                                                                  A
                             expanded areas.                                                   Jan-20
                             Using a competitive process, procure mobile crisis
                     7.1.3                                                                                  A
                             agencies to expand statewide.                                    Mar-20

                           Develop an evaluation plan for mobile crisis services to
                           measure the quality of crisis response, including
                     7.1.4 timeliness of the crisis response, timeliness of the intake                      A
                           process, and effectiveness of engaging families in home
                           and community-based services following the crisis.
                                                                                               Jun-20
                           Assess mobile crisis services statewide using the
                     7.1.5 evaluation plan to ensure adherence to goals set forth          Sept 2020,
                           above.                                                            ongoing
                             Modify services, as needed, based on data from
                     7.1.6
                             assessment to ensure adherence to goal 1.                         Oct-21

                    Task #         Tasks/Activities for Children's Crisis Hotline        Deadline        N. Tennis        J. Eva      C. Toliver      A. Hymes
                           Work with stakeholders and providers of the mobile
                     7.2.1 response team to develop Children’s Crisis hotline
                           criteria according to the goals stated above.                       Dec-19       A               C
                           Implement grant agreement for a Children’s Crisis
                     7.2.2 Hotline provider to work with all mobile crisis response
                           teams.                                                              Apr-20       A
                           Develop an evaluation plan for the Children’s Crisis
                     7.2.3
                           Hotline to improve the quality of crisis response.                  Jun-20       A

                     7.2.4 Begin staffing the Children’s Crisis Hotline and
                           communicating its availability statewide.                           Oct-20       A
                           Assess the Children’s Crisis Hotline to ensure adherence
                     7.2.5
                           to the goals set forth above.                                       Oct-20
                           Modify services, as needed, based on data from
                     7.2.6
                           assessment to ensure adherence to goal 2.                           Oct-21

                             End Value: What was coverage at project end? / How many served?
                                          Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 16 of 54 PageID #: 8917
Copy of Mobile Crisis Response Work Plan SME 20200807Action Steps 7.1




     Task #     Action #   Description                                Owner        Status       Due Date   Actionable   Notes                               Resulting Document Document Name        CompletedDate Completed
                                                                                                                        SOC Survey Draft to gather input
                                                                                                                        20200512 NT update: Region 1
                                                                                                                        onboarding and training completed
                                                                                                                        March 11th; Others were completed
                                                                                                                        in Fall and September; Region 2 in
                                                                                                                        process of completing grant
                                                                                                                        package; end of June - had a call
                           Conduct meetings with grantees to define                                                     with WVU and follow up call will be
                7.1.1.1    onboarding and training plans.           N. Tennis      In Process              yes          scheduled.
                           Maintain regular communication via phone
                           and email with grantees to implement
                7.1.1.2    onboarding and training.                 C. Toliver     In Process   Ongoing    yes          Ongoing                              no
                                                                                                                        Look at reporters who learn of child
                                                                                                                        abuse and neglect on crisis line -
                                                                                                                        mandated reporting training
                                                                                                                        20200521 CT update: Agencies
                           Identify and obtain individuals to provide                                                   provide as part of onboarding;
                7.1.1.5    additional training.                       C. Toliver   In Process              yes          Cassandra will follow up
                           Work with the main evaluator for the DOJ
                7.1.4.1    plan                                                    In Process              yes
                           Identify performance and process                                                             Included in AFA; waiting until
                7.1.4.3    measures                                                In Process              yes          completion of logic models                          AFA
                                                                                                                        04/23 mtg: COVID impact - ability to
                           Collect and analyze data, including                                                          capture and collect data of in-
                           selecting and designing appropriate data                                                     person versus mobile contacts on
                7.1.4.4    collection tools                                        New                     yes          reporting form
                           Determine and describe the evaluation
                7.1.4.5    design that also reviews our process                    In Process              yes
                           Review data from reporting forms to
                           identify areas of strength and
                7.1.5.1    improvement                                             In Process              yes                                                              Annual Report Summary
                           Write a CQI plan to be included in the
                7.1.5.2    evaluation plan                                         New                     yes
                           Identify and assess the outcomes from
                           process and performance measures
                7.1.5.3    identified in the evaluation plan                       New                     yes
                                      Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 17 of 54 PageID #: 8918
Copy of Mobile Crisis Response Work Plan SME 20200807Action Steps 7.2



     Task #     Action #   Description                           Owner        Status       Due Date      Actionable   Notes                                          Resulting Docu Document Na CompletedDate Completed

                                                                                                                      Per Kent Nowviskie, each workgroup is
                                                                                                                      required to communicate and handle
                                                                                                                      marketing of its products.

                                                                                                                      How does this action step help achieve the
                                                                                                                      task?
                                                                                                                      20200212 NT update: Had meetings with
                                                                                                                      First Choice; still working on SOW; First
                                                                                                                      Choice sent proposals for marketing;
                                                                                                                      secured funding; summer intern to help
                                                                                                                      with media. April 30th; Intern to start 1st
                                                                                                                      June; Anna Saab drafted outreach materials -
                                                                                                                      brochure on statewide programs; region-
                                                                                                                      specific infographics - not communicated
                                                                                                                      yet but materials exists; Communication
                7.2.1.1    Create marketing products             N. Tennis    In Process        Dec-19 yes            Office needs to review the state products.                  Infographics and brochures

                                                                                                                      Survey families and stakeholders for input.

                                                                                                                      Nikki to send draft survey.
                                                                                                                      20200312 NT update: Call with agency that
                                                                                                                      will be handling survey incentives. Family
                                                                                                                      survey ended on the 20th; Findings possibly
                                                                                                                      in June. Report has been finalized; share
                           Identify and meet with stakeholder                                                         with DOJ Outreach group. Still need to meet
                           groups to discuss and determine                                                            providers in First Choice to discuss tracking,
                7.2.1.2    hotline criteria and process.         N. Tennis    In Process        Dec-19 yes            etc.                                           yes
                           Work with the main evaluator for
                7.2.3.1    the DOJ plan                          N. Tennis    In Process        Feb-20 yes
                           Collect and analyze data, including
                           selecting and designing appropriate   N. Tennis
                7.2.3.4    data collection tools                              In Process        Jun-20 yes
                           Determine and describe the
                           evaluation design that also reviews   N. Tennis
                7.2.3.5    the process                                        In Process        Jun-20 yes
                           Work with selected provider to
                7.2.4.1    ensure hiring and training of staff   N. Tennis    In Process         Jul-20 yes
                           Develop marketing tools for                                                                Overlaps with Rebecca's workgroup
                7.2.4.2    distribution to key stakeholders      N. Tennis    In Process        Aug-20 yes            (Outreach and Education); Duplicative…
                           Review data from reporting forms to
                           identify areas of strength and                                                             Just finished the year; completing the logic
                7.2.5.1    improvement                           C. Toliver   In Process        Aug-20 yes            model
                           Write a CQI plan to be included in
                7.2.5.2    the evaluation plan                   C. Toliver   In Process        Aug-20 yes            Logic Model
                           Identify and assess the outcomes
                           from process and performance
                           measures identified in the
                7.2.5.3    evaluation plan                       C. Toliver   In Process        Oct-20 yes            Logic Model

                                                                                                Oct-21
                7.2.6.1    Retrain based on results, if needed   N. Tennis    New                      yes
                7.2.6.2    Adapt forms, if needed                N. Tennis    New               Oct-21 yes
                7.2.6.3    Change processes, if needed           N. Tennis    New               Oct-21 yes
                                   Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 18 of 54 PageID #: 8919
Copy of Mobile Crisis Response Work Plan SME 20200807SME Tasks by date



            Task ID                     Task per Implementation Plan                         Due Date           Status         SME Recommend                 WV Response                  Reference
                                                                                                                         2.d: Plan for providing
                                                                                                                                                          Existing Information.
                                                                                                                         consistent TA and readying
                      Conduct onboarding and training of current mobile crisis providers.                                                                 Provider              Children’s Mobile Crisis
                                                                                                   Sep-19                providers to deliver CMCR,
                      (annually)                                                                                                                          requirements;         Response and Stabilization
                                                                                                                         regardless of payer (p. 9,
                                                                                                                                                          training materials    AFA, page 4
 MCR       7.1.1                                                                                                         SME report)
                                                                                                                         2.a: Alignment of differences    Mapping existing
                                                                                                                         in key elements of mobile        business processes.
                      Work with stakeholders and providers of the mobile response team                                   crisis across the three payers   Logic
                      to develop Children’s Crisis hotline criteria according to the goals         Dec-19                (BBH/CSHCN, BCF,                 Model/Workflow of
                      stated above.                                                                                      Medicaid, and any others)(p.     mobile crisis
 CCH       7.2.1                                                                                            In Process   9, SME report                    services            Survey

                      Begin providing mobile crisis services in the newly expanded areas.          Jan-20
 MCR       7.1.2
                      Using a competitive process, procure mobile crisis agencies to
                                                                                                   Mar-20
 MCR       7.1.3      expand statewide.
                      Implement grant agreement for a Children’s Crisis Hotline provider
                                                                                                   Apr-20
 CCH       7.2.2      to work with all mobile crisis response teams.

                                                                                                                         2.c: Consideration of reducing
                                                                                                                         or eliminating, where possible,
                                                                                                                         operational challenges related
                      Develop an evaluation plan for mobile crisis services to measure
                                                                                                                         to differences in eligibility and
                      the quality of crisis response, including timeliness of the crisis
                                                                                                                         other policies, service delivery Evaluation process
                      response, timeliness of the intake process, and effectiveness of             Jun-20
                                                                                                                         model, Medicaid and other         Evaluation Plan
                      engaging families in home and community-based services following
                                                                                                                         reimbursement and billing
                      the crisis.
                                                                                                                         codes to ensure seamless
                                                                                                                         access by children and
                                                                                                                         families (p. 9, SME report)
 MCR       7.1.4

                                                                                                                         2.c: Consideration of reducing
                                                                                                                         or eliminating, where possible,
                                                                                                                         operational challenges related
                                                                                                                         to differences in eligibility and
                      Develop an evaluation plan for the Children’s Crisis Hotline to                                    other policies, service delivery Evaluation process
                                                                                                   Jun-20
                      improve the quality of crisis response.                                                            model, Medicaid and other         Evaluation Plan
                                                                                                                         reimbursement and billing
                                                                                                                         codes to ensure seamless
                                                                                                                         access by children and
                                                                                                                         families (p. 9, SME report)
 CCH       7.2.3
                      Assess mobile crisis services statewide using the evaluation plan to
                                                                                                   Sep-20
 MCR       7.1.5      ensure adherence to goals set forth above.
                      Modify services, as needed, based on data from assessment to
                                                                                                   Oct-20
 MCR       7.1.6      ensure adherence to Goal 1.
                      Begin staffing the Children’s Crisis Hotline and communicating its
                                                                                                   Oct-20
 CCH       7.2.4      availability statewide.
                      Assess the Children’s Crisis Hotline to ensure adherence to the
                                                                                                   Oct-20
 CCH       7.2.5      goals set forth above.
                      Modify services, as needed, based on data from assessment to
                                                                                                   Oct-21
 CCH       7.2.6      ensure adherence to Goal 2.
                       Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 19 of 54 PageID #: 8920
Copy of Mobile Crisis Response Work Plan SME 20200807data

                                 RACI                Owner        Status                 Actionable
                                 R                   N. Tennis    New                    yes
                                 A                   K. Moss      In Process             no
                                 C                   C. Toliver   Completed
                                 I                   A. Hymes

                                                     etc..
                        Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 20 of 54 PageID #: 8921
Copy of Outreach and Education Work Plan SME 20200807Workgroup Intro Page


     Workgroup:          Targeted Outreach for Children and Families
     WG Lead:            BBH: Rebecca Roth
     BD Team Lead:       Mary James
     BD Analyst:         Annie Messinger / Courtney Rombow


          DOJ Goal:      Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


     WG Requirement:     13.1 Targeted Outreach for Children and Families
                         DHHR is seeking to institute a more unified, department-wide approach to engaging stakeholders. DHHR will work with the
     Requirement         MCOs that serve the target population and those at risk of becoming part of the target population to identify and provide
     Description         program-specific educational materials regarding the in-home and community-based mental health services available to
                         the child and his or her family.
     Baseline            What was coverage at project start?




                                                                Workgroup Directory
                         Name                 Department                         Email                  phone number
     Rebeccca Roth                                   BBH
     Kent Nowviskie
     Nikki Tennis
     Jeff Wiseman
     Laura Barno
     Jean Kranz                                       CHIP
     Margaret Brown - Policy Coordinator              BMS
     Allison Adler - Communications                   DHHR
     Jesssica Holstein - Communications               DHHR
     Katie Moss
     Jean Kranz
     Laura Hunt
     Tony Richards
     Amanda Spencer
     Roxanne Chaney
                                            Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 21 of 54 PageID #: 8922
Copy of Outreach and Education Work Plan SME 20200807Action Plan




                                                                                                                                          RACI: Responsible, Accountable, Consulted, Informed
    Task #                        Tasks/Activities for Stakeholder Outreach/Education                       Deadline            Rebecca   Kent          Nikki          Allison           Jessica   Jeff   Katie   Roxanne   Jean

     13.1.1 Create a website to complement the Collaborative and its meetings.                                         Oct-19              A

             Identify established stakeholder groups, including groups outside of the child welfare and
     13.1.2 juvenile justice systems, to provide educational materials regarding the expansion of the              Dec-19         R        I              A                I                I       R       I        I       I
             services and programs set forth in the agreement.
            Work with DOJ to establish regional meeting with stakeholders regarding children’s mental       Dec 2019,
     13.1.3
            health services.                                                                                ongoing
            Create an educational toolbox that can be updated and utilized across multiple disciplines to
     13.1.4 keep stakeholders informed.                                                                                Jan-20     A        C              C                C                R       C      C        C        C

             In conjunction with the MCOs, develop targeted education on in-home and community-based
     13.1.5 services for those children who may be eligible for the service. Per the contract.                         Apr-20                                                                       A

             Establish a communication plan among DHHR, DOE, and DMAPS to ensure the
                                                                                                            October 2020;
     13.1.6 implementation of the Agreement and identify any barriers to effective coordination among                             A
                                                                                                            ongoing
             these agencies and the steps needed to remedy these barriers.


             End Value: What was coverage at project end? / How many served?
                                                             Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 22 of 54 PageID #: 8923
Copy of Outreach and Education Work Plan SME 20200807Action Log




    Task #    Action #   Description                                   Owner          Status       Due Date               Actionable   Notes                                                          Resulting Document   Document Name             Date Completed
    13.1.1               Create a Collaborative Website                K. Nowviskie   Completed                  Dec-19
    13.1.2               Identify Stakeholder Groups                   R. Roth        Completed                  Dec-19

                                                                                                   Dec 2019, ongoing
    13.1.3               Establish regional stakeholder meetings       K. Nowviskie   Completed
                                                                                                   1/1/2020 Revised to
    13.1.4               Create an Educational Toolbox                 R. Roth        In Process   8/30/20


                                                                                                                                       This is gathering input from families on what they need (the
                                                                                                                                       outbound content of program info is part of the
                                                                                                                                       toolbox)1.2.20: A survey has been drafted. 1.30.20: Survey                          SOC-DOJ Family
                                                                                                                                       in final stages. Details on distribution to be defined.                             Outreach Progress
                                                                                                                                       03/05/2020: L. Hunt advised that the survey has not been                            Report.docx
                         Gather input from stakeholders about the                                                                      sent and expected completion is May 2020. 20200514:                                 Need to add final doc
              13.1.4.7   best way they receive information             N. Tennis      Completed                1/9/2020                Survey completed, draft report provided.                                            when available
                                                                                                                                       03.19.20: Rebecca will begin a draft word document to
                                                                                                                                       explain the process for implementing the Outreach and
                                                                                                                                       Education Distribution Plan. This will be referred to as
                                                                                                                                       Version 3 of the documentation evolution. 20200513: First                           Outreach_Distribution_P
                        Distribution Plan Final Revision based on                                                                      draft completed. Sent to Jessica Holstein and Laura Barno -                         lan_DRAFT_20200603.d
              13.1.4.9  feedback                                       R. Roth        Completed               6/12/2020                feedback received.                                                                  ocx
                        Send Final Draft of the Outreach and
                        Distribution Plan to Workgoup Leads for
              13.1.4.10 Review                                         R. Roth        In Process               8/4/2020
              13.1.4.11 WG Leads to provide input                      All            New                     8/18/2020                Feedback due to Rebecca Roth
                        Final review of the Plan at the WG Leads
              13.1.4.12 meeting                                        R. Roth        New                     8/19/2020
                        Each Bureau identifies who has biggest                                                                         Compile the materials referenced in the Plan Appendix D,
                        outreach reach and impact and provides                                                                         that will reside on the Collaborative Website tab titled
                        information on Collaborative email and                                                                         'Services'. Sub-group assembled. Meetings to date: 7/23,
              13.1.4.13 Toolbox                                        R. Roth        In Process              7/23/2020                7/31, 8/5
                                                                                                                                       CMCR/ Childrens Behavioral Wraparound content in
                                                                                                                                       development. Materials to be serve as a model (not
                                                                                                                                       templates) for other programs. 7.31.20: Summary sheet
              13.1.4.14 Draft Content of Toolkit created               A. Saab        In Process              8/14/2020                and flyer completed. Next focus will be on PowerPoint.         yes                  Brief Summary, Flyer,
                                                                                                                                       This will require each program area to complete their
              13.1.4.15 Toolkit to be presented as final               R. Roth        New                     8/30/2020                materials using CMCR/ CBH Wraparound as the model.
                        Draft toolkit content designed for                                                                             Work with Kent to design how the toolkit content will
              13.1.4.16 presentation in the Website                    R. Roth        New                     8/30/2020                present on the 'Services' tab of the Website

                        DHHR Office of Communications reviews                                                                          20200709 Note: perhaps add Family Review Board as part
              13.1.4.17 each item drafted to be part of the Toolbox J. Holstein       New                     9/30/2020                of the review process? Roxanne as liaison
                        Geographic footprint of programs – check-in
              13.1.4.18 by bureau and workgroup                     R. Roth           New                     9/30/2020

                        DHHR Communications prepares and sends
              13.1.4.19 email about programs for internal outreach     J. Holstein    New                     10/1/2020
                                                                                                   4/1/2020 Revised
    13.1.5               With MCOs, develop targeted education                                     to 8/30/2020
                         Review the MCO contracts for outreach and                                                                                                                                                         Email from Jeff dated
              13.1.5.1   education deliverables                    J. Wiseman         Completed            10/29/2019 yes              Contract details provided to the group                         yes                  10.29.19


                                                                                                                                       1.30.20: Jeff stated that an MCO Communication Plan is in
                                                                                                                                       process. T. Marks (OMCFH) offered info on their
                                                                                                                                       coordination with MCO. 20200211 JW Update: The State
                                                                                                                                       has begun sending materials out to members about their
                                                                                                                                       transition to Aetna, including a welcome letter, FAQ, and
                                                                                                                                       value-added benefits guide. No direct mailings have
                                                                                                                                       occurred from Aetna yet, since the population has not
                                                                                                                                       transitioned under their care until 3/1. Any materials
                                                                                                                                       developed that are appropriate for MCO distribution, Aetna
                         Meet with MCO to coordinate with the                                                                          will be asked to disseminate, either via mail, fax, public
              13.1.5.2   Targeted Outreach Distribution Plan           J. Wiseman     In Process              2/15/2020                outreach at different events, etc.
                         Finalize a coordinated Targeted Outreach
              13.1.5.3   Plan with MCOs                                R. Roth        New                     8/30/2020                Align MCO Plans with tasks 13.1.4.9 thru 13.1.4.19
                         Establish a Communication Plan among DHHR, DOE, and
    13.1.6               DMAPS about the implementation of the Agreement                           Oct 2020, ongoing
                         Develop Plan section 2.3 Internal Outreach
              13.1.6.1   and Monitoring Plan                        A. Saab           New                     8/30/2020

              13.1.6.2   Develop Plan section 2.4 External Education A. Saab          New                     8/30/2020

              13.1.6.3   Develop Plan section 2.5 Internal Education   A. Saab        New                   8/30/2020
              13.1.6.4   Conduct Internal Outreach and Education       R. Roth        New                   9/30/2020
              13.1.6.5   Conduct External Outreach and Education       R. Roth        New                  11/30/2020
                         Develop a Family Engagement Plan that
                         aligns with “The 2018 Framework for
                         Assessing Family Engagement in Systems
              13.1.6.2   Change”                                       A. Saab        New                  10/30/2020                  Includes schools
              13.1.6.2   Implement the Family Engagement Plan          R. Roth        New                        2021


    13.1.7               Establish an Outreach and Education Evaluation Plan          New          2021, ongoing
           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 23 of 54 PageID #: 8924
Copy of Outreach and Education Work Plan SME 20200807Task by Date (SME)




           Task ID                     Task per Implementation Plan                         Due Date            Status        SME Recommend               WV Response                  Reference                      BD Defined Milestone
                                                                                                                                                                                                            Collaborative Website to be live, with IP
                                                                                                                                                                                                            publicized -and- Targeted outreach to
                      Create a website to complement the Collaborative and its meetings.           Oct-19                                                                                                   families Communication Plan defined.
                                                                                                                                                                             New expected date is February/ Signifies meaning progress towards
OUT            13.1                                                                                         In Process                                                       March 2020                     compliance.
                    Identify established stakeholder groups, including groups outside of
                    the child welfare and juvenile justice systems, to provide educational                                                                                   20200102_Family
                                                                                                     Dec-19                                                                  Outreach_Stakeholders Initial
                    materials regarding the expansion of the services and programs set
OUT            13.2 forth in the Agreement.                                                                 Completed                                                        List
                    Work with DOJ to establish regional meeting with stakeholders          December 2019,
OUT            13.3 regarding children’s mental health services.                           ongoing          NEW
                                                                                                                         Determining methods of
                                                                                                                         communication to youth and Survey results
                      Create an educational tool that can be updated and utilized across                                 families regarding availability Methodology
                                                                                                   Jan-20
                      multiple disciplines to keep stakeholders informed.                                                of services and how to access document             Distribution Plan template
OUT            13.4                                                                                         In Process   services                                           drafted
                                                                                                                         Determining strategy for
                      In conjunction with the MCOs, develop targeted education on in-                                    provider and MCO
                      home and community-based services for those children who may                 Apr-20                communication activities and     Strategy document
                      be eligible for the service.                                                                       a mechanism for monitoring
OUT            13.5                                                                                                      these activities
                    Establish a communication plan among DHHR, DOE, and DMAPS
                    to ensure the implementation of the Agreement and identify any  October 2020;
                    barriers to effective coordination among these agencies and the ongoing
OUT            13.6 steps needed to remedy these barriers.
    Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 24 of 54 PageID #: 8925
Copy of Outreach and Education Work Plan SME 20200807data

          RACI               Owner                          Status       Actionable
          R                  R. Roth                        New          yes
          A                  N. Tennis                      In Process   no
          C                  R. Roth                        Ongoing
          I                  K. Nowviskie                   Completed
                             J. Kranz
                             A. Adler
                             J. Holstein
                             A. Saab
                             J. Wiseman
                             All
                             L. Barno

                             etc..
                                Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 25 of 54 PageID #: 8926
Copy of PBS Work Plan SME 20200807Workgroup Intro Page


      Workgroup: Positive Behavioral Support Services
      WG Lead:      Elliot Birckhead
      BD Team Lead: Ann Knefel
      BD Analyst:   Courtney Rombow


         DOJ Goal:   Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


      WG Requireme 8.1 Positive Behavioral Support Services

      Requirement DHHR will build workforce and systemic capacity to ensure PBS services are available as an evidence-based strategy to
      Description improve independence, decrease behavioral challenges, teach new skills, and improve overall quality of life of individuals   Issued an AFA (availability of funds) Description is directly from
                  who are experiencing significant maladaptive behavioral challenges.                                                          the AFA.
      Baseline    What was coverage at project start? Currently the service is offered statewide.
                                                                                                                                               Where are there gaps? CED did services in the home initially.
                                                                                                                                               Then at some point it moved to a systemic model to built
                                                                                                                                               capacity in the ID/D community and not mental health. Current
                                                                                                                                               service is only available by phone. New AFA adds back in the in-
                                                                                                                                               home service and Wraparound in the community as well as
                                                                                                                                               cover MH. Also work with Mobile Crisis.

                                                               Workgroup Directory

                      Name                Department                           Email                phone number
      Elliot Birckhead                           BBH
      Cassandra Toliver
      Mary Thompson                                BCF
      Gary Keen                                    BCF
      Liz Braggs                                   BMS
      Andrea Mitchell                              BCF
      Laura Barno                                  BCF
                                Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 26 of 54 PageID #: 8927
Copy of PBS Work Plan SME 20200807Action Plan


                                                                                                   RACI: Responsible, Accountable, Consulted, Informed
     Task #       Tasks/Activities for Postive Behavioral Support         Deadline       E. Birckhead      C. Tolliver M. Thompson        G. Keen      Liz Bragg
              Using a competitive process, procure a PBS program
      8.1.1 coordinator grantee who will build workforce and                   October        R               A              I              I              I
              systemic capacity. (expand the task description)                   2019                                                                              BBH        Christina
            Provide technical assistance for the PBS program
            coordinator grantee on service expectations, funding          January
      8.1.2 streams/billing, and programatice reporting                   2020,                               A
            requirements.                                                 ongoing                                                                                  BBH
            Assess the availability of PBS services to ensure
      8.1.3 statewide access. (if not the current agency, current will
            be ready in January)                                               Mar-20                                                                              BBH, BMS
            Develop an evaluation plan for PBS that ensures
      8.1.4 statewide quality training opportunities for therapists who
            treat the target population.                                        Jun-20                                                                             BBH, BMS
            Modify program, as needed, based on data from
      8.1.5 assessment to ensure adherence to goals.
                                                                                Oct-20                                                                             BBH

              End Value: What was coverage at project end? / How many served?
                                            Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 27 of 54 PageID #: 8928
Copy of PBS Work Plan SME 20200807Action Steps




                                                                                                                                                                                                             Resulting   Document               Date
      Task # Action #   Description                               Owner         Status       Due Date     Actionable   Notes                                                                                 Document    Name       Completed   Completed
                                                                                                                       Could include training providers, families, social workers, counselors and
                                                                                                                       providing in-home services 12.5.19: reference tools used to be provided as url
                        Evaluate available training curriculum                                                         links. Involve Anastasia and national SME (Dr. Mimi Hieneman ) 20200528 AMK:
             8.1.2.2    tools to provide agencies                 G. Keen       Completed         Jun-20 yes           Set for June                                                                          yes
                                                                                                                       Long term goal consider endorsing national certification 12.5.19: Work with M.
                                                                                                                       Dillinger-Wray with UMD for certification process                         20200305
                                                                                                                       CT update: will work with Medicaid to get the PBS billing codes to start the
                                                                                                                       process of planning for certification and training.
                                                                                                                       20200305 CT update: in the process of getting information from Virginia for
                                                                                                                       processes they used to certify and credential service providers, create
                                                                                                                       standardized training for fidelity. Future state can't bill PBS unless certified. Who
                                                                                                                       is currently certified in WV; 17 individuals credentialed and five agencies. Most
                                                                                                                       individuals already doing behavioral management support. Looking at two
                                                                                                                       national accreditation models (Florida and Virginia).
                                                                                                                       Need to look at the two models. Get a team together; costs; meet Medicaid
                                                                                                                       standards for WV (Cassandra Tolliver, DOJ Workgroup, Cynthia Parsons, Steve
                                                                                                                       Brady, CED, Marshall University, school system). 20200528 AMK: Team has been
                        Research and develop a process for                                                             formed. 20200625 AMK: Completed research part July 2020, timeline will be
                        training/certification at higher level                                                         provided for process. 20200723 AMK: Cassandra has a draft of the process but
             8.1.2.4    education                                 C. Toliver    In Process       Aug-20 yes            sub-group will need to approve. Looking into Concord for setting up the               yes

                        Train multiple (3-tier) organizations to                                                       Goal is to build agency capacity and expand current contract; training offered to
                        imbed this philosophy into their                                                               include a family curriculum. 20200528 AKM: In process. System of Care and
                        programs. Also, need to educate families                                                       State Opioid Response (SOR) family coordinators to work with the families on
             8.1.2.6    on natural supports.                     C. Toliver     In Process       Aug-20                "family voice and choice". 20200625: Will begin in July 2020 with new year grant no

                                                                                                                       No baseline data available due to TA calls / currently pay for training thru the
                        Get baseline data of the targeted                                                              grant. Baseline data is training. Who is saying they are providing services? Are
             8.1.3.2    population                                C. Tolliver   In Process        Jul-20 no            they really doing that? 20200212 CT update: Use the data from June 2020.

             8.1.3.4    Look at the fidelty of the model          C. Toliver    In Process        Jul-20 yes           20200528 AMK: To be part of credentialling process and looking at baseline data yes
                        Perform gap analysis. Asked small group
                        for information on who is saying they
             8.1.3.6    provide services                          C. Tolliver   In Process         Jul-20 no           20200625 AMK: Analysis of data will be available in a report by August 2020         yes
             8.1.4.3    Identify data sources                     C. Toliver    In Process        Jun-20 no            Need to know at the client level. 20200528 AMK: In process this month.              yes
                        Work with evaluator to develop a CQI
             8.1.4.4    plan.                                     C. Toliver    New               Jun-20 no                                                                                                yes
                                           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 28 of 54 PageID #: 8929
Copy of PBS Work Plan SME 20200807Task by Date (SME)




             Task ID                     Task per Implementation Plan                               Due Date            Status        SME Recommend                  WV Response         Reference            BD Defined Milestone

                                                                                                                                 3.a.i How will the new service
                                                                                                                                 of BSS be designed,
                                                                                                                                 implemented, and tracked?        Existing Information
                       Using a competitive process, procure a PBS program coordinator                                            Who will adopt Positive          Grantee reporting
                                                                                                           Oct-19
                       grantee who will build workforce and systemic capacity.                                                   Behavioral Approach and who      requirements;
                                                                                                                                 will provide BSS as a            Grantee Statement
 PBS        8.2.1                                                                                                   Completed    service? (p. 11, SME report)     of Work
                       Provide technical assistance for the PBS program coordinator
                                                                                                January 2020,
                       grantee on service expectations, funding streams/billing, and
                                                                                                ongoing
 PBS        8.2.2      programmatic reporting requirements.
                       Assess the availability of PBS services to ensure statewide
                                                                                                           Mar-20
 PBS        8.2.3      access.
                                                                                                                                 3.b For PBS as an approach
                                                                                                                                 within other mental health
                                                                                                                                 services, what data will be
                                                                                                                                 gathered to demonstrate that
                                                                                                                                 PBS is being used, including
                       Develop an evaluation plan for PBS that ensures statewide quality                                         how the state, either directly
                                                                                                           Jun-20
                       training opportunities for therapists who treat the target population.                                    or through its MCO partners,
                                                                                                                                 intends to gather data,
                                                                                                                                 quantify current capacity, and
                                                                                                                                 project future need? (p. 11,   Evaluation process                   June signifies all evaluation plans are
 PBS        8.2.4                                                                                                                SME report)                    Evaluation Plan                      established.
                       Modify program, as needed, based on data from assessment to
                                                                                                           Oct-20
 PBS        8.2.5      ensure adherence to goals
                        Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 29 of 54 PageID #: 8930
Copy of PBS Work Plan SME 20200807data


          RACI                Owner               Status               Actionable
          R                   E. Birckhead        New                  yes                              A. Hymes
          A                   C. Toliver          In Process           no                               C. Harper
          C                   M Thompson          Completed                                             C. Toliver
          I                   G. Keen                                                                   E. Birckhead
                              L. Barno                                                                  G. Keen
                              L. Bragg                                                                  J. Eva
                              Review Team
                              etc..                                                                     K. Boley-Rogers
                                                                                                        K. Moss
                                                                                                        L. Bragg
                                                                                                        M Thompson
                                                                                                        N. Tennis
                                                                                                        T. Richards
                                    Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 30 of 54 PageID #: 8931
Copy of QA and PI System Work Plan SME 20200807Workgroup Intro Page



     Workgroup:          Quality Assurance and Performance Improvement System
     WG Lead:            Justin Davis
     BD Team Lead:       Mary James
     BD Analyst:         Annie Messinger


          DOJ Goal:      Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


     WG Requirement:     11.1 Creation of a Quality Assurance and Performance Improvement System                                        DOJ Agreement Reference




                                                                                                                                       48.      Within 18 months of the Effective Date, DHHR shall develop a Quality Assurance and
                                                                                                                                       Performance Improvement System that facilitates an assessment of service delivery that
                                                                                                                                       will provide notification of potential problems warranting further review and response,
                                                                                                                                       and enhance DHHR’s ability to deploy resources effectively and efficiently. This system
                         DHHR will develop a Quality Assurance and Performance System, including a data dashboard, which
                                                                                                                                       will include a data dashboard, which is a compilation of discrete data points that can be
                         provides data and analytic capability necessary to assist with the assessment of service delivery and
                                                                                                                                       used for performance analysis. This system will measure the implementation of this
     Requirement         support the development of semi-annual reports in alignment with the goals and objectives of the
                                                                                                                                       agreement and whether children are being unnecessarily institutionalized. This system
     Description/ Goal   Agreement. West Virginia’s initial approach will focus on the definition of existing data sources that can be
                                                                                                                                       will be used to develop and produce semi-annual reports to the United States. Reports
                         leveraged to support the development of baseline reports. Once that baseline is established, West Virginia
                                                                                                                                       shall include:
                         will pursue new data sources or analytic systems to support this implementation. Revised 11.19.19
                                                                                                                                       a. Analysis across child serving agencies of the quality of mental health services funded
                                                                                                                                       by the state, measured by improved positive outcomes, including: remaining with or
                                                                                                                                       returning to the family home; and decreased negative outcomes, including: failure of
                                                                                                                                       foster home placement, institutionalization, arrest or involvement with law enforcement
                                                                                                                                       and the juvenile or criminal courts;
                                                                                                                                       b. Analysis of data described in paragraph 49. See DOJ data Requirements tab
                                                                                                                                       41g.Develop quality assurance and performance improvement measures;
     Baseline            What was coverage at project start?




     WG Requirement:     11.2 Creation of a Quality Sampling Review Process                                                             DOJ Agreement Reference


                                                                                                                                       50.      At least annually, the State shall conduct quality sampling reviews of a statistically
                                                                                                                                       valid sample of children in the target population. The State shall use data from the quality
     Requirement         On an annual basis, DHHR will conduct quality-sampling reviews of a statistically valid sample of children in
                                                                                                                                       sampling reviews to identify strengths and areas for improvement, and shall include the
     Description/ Goal   the target population. Revised 11.19.19
                                                                                                                                       steps taken to improve services in response to the analysis of quality sampling review data
                                                                                                                                       in its semi-annual reports to the United States.
                                                                                                                                       51.       DHHR shall develop and take remedial actions to address problems identified
                                                                                                                                       through its analysis of data.


                     Name                     Department                            Email                 phone number
     Justin Davis
     Kevin Henson                                      BCF
     Sarah Sanders                                     BBH
     Cynthia Shelton                                   BMS
     Saylem DePasquale                                 BPH
     Laura Barno
       Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 31 of 54 PageID #: 8932
Copy of QA and PI System Work Plan SME 20200807DOJ Data Requirements



                                         DOJ Agreement Language                                                              WV Implementation Plan Language

         17. (definition)     “Residential Mental Health Treatment Facility” is a structured 24-hour
         group care treatment and diagnostic setting for children with serious emotional or
         behavioral disorders or disturbances. These facilities include the following provider
         types as listed on DHHR’s Legislative Foster Care Placement Report: Group Residential
         Care, Psychiatric Facilities (Long Term), and Psychiatric Hospital (Short Term). The
         Parties acknowledge that the names and/or functions of these provider types may
         change as the requirements of the Family First Prevention Services Act are implemented
         in West Virginia, and the Parties agree to meet and confer as necessary to address the
         impact of those changes on this agreement.
         23.      The target population of this agreement shall include all children under the age of
      23 21 who:
         a.       Have a Serious Emotional or Behavioral Disorder or Disturbance that results in a
         functional impairment, and (i) who are placed in a Residential Mental Health Treatment
         Facility or (ii) who reasonably may be expected to be placed in a Residential Mental
         Health Treatment Facility in the near future; and
         b.      Meet the eligibility requirements for mental health services provided or paid for by
         the Department of Health and Human Resources.
         48.      Within 18 months of the Effective Date, DHHR shall develop a Quality Assurance
         and Performance Improvement System that facilitates an assessment of service delivery
         that will provide notification of potential problems warranting further review and
         response, and enhance DHHR’s ability to deploy resources effectively and efficiently.
         This system will include a data dashboard, which is a compilation of discrete data points
         that can be used for performance analysis. This system will measure the
         implementation of this agreement and whether children are being unnecessarily
         institutionalized. This system will be used to develop and produce semi-annual reports
      48 to the United States. Reports shall include:
                                                                                                                      ·       Examination of the quality of mental health services
                                                                                                                      funded by the state, measured by improved positive
                                                                                                                      outcomes, including remaining with or returning to the family
                                                                                                                      home; and decreased negative outcomes, including disrupted
                                                                                                                      foster home placement, institutionalization, arrest or
          a.       Analysis across child serving agencies of the quality of mental health services
                                                                                                                      involvement with law enforcement and the juvenile or
          funded by the state, measured by improved positive outcomes, including: remaining
                                                                                                                      criminal courts, suspension or expulsion from school,
          with or returning to the family home; and decreased negative outcomes, including:
                                                                                                                      commitment to the custody of the Bureau of Juvenile
          failure of foster home placement, institutionalization, arrest or involvement with law
                                                                                                                      Services or DHHR, or being prescribed three or more anti-
          enforcement and the juvenile or criminal courts;
                                                                                                                      psychotic medications
         b.      Analysis of the implementation of the agreement across and between all child-
         serving agencies, including the DHHR’s Bureau for Children and Families, the Bureau for
         Medical Services, and the Bureau for Behavioral Health, the Bureau of Juvenile Services
         of the Division of Corrections and Rehabilitation of the Department of Military Affairs
         and Public Safety, and the Department of Education, and any barriers to effective
         coordination between these agencies and the steps taken to remedy these barriers; and
         c.       Analysis of data described in paragraph 49 below.
         49.      The data to be collected and analyzed to assess the impact of this agreement on
         children in the target population shall be specified in the implementation plan. At a
      49 minimum it shall include data regarding:
          a.      All children receiving services under this agreement, including the types and         ·         All children receiving services under the Agreement, including the
         amount of services they are receiving;                                                         types and amount of services they are receiving.
         b.      All children screened pursuant to paragraph 31, including the dates of screening       ·         All children screened pursuant to the Agreement, including the dates
         and the dates of engagement in services;                                                       of screening and the dates of engagement in services.
          c.      All children living in a Residential Mental Health Treatment Facility, including      ·         All children living in a residential mental health treatment facility,
         admission dates, length of stay, and number of prior placements in Residential Mental          including admission dates, length of stay, and number of prior placements
         Health Treatment Facilities;                                                                   in residential mental health treatment facilities.
          d.      The outcomes of children in the target population, including: whether they have
         been arrested or detained without being charged, have been committed to the custody
         of the Division of Juvenile Services or the Department of Health and Human Resources,           suspension or expulsion from school, commitment to the custody of the
         have been suspended or expelled from school, and have been prescribed three or more            Bureau of Juvenile Services or DHHR, or being prescribed three or more anti-
         anti-psychotic medications;                                                                    psychotic medications.
          e.      Changes in functional ability of children in the target population, both statewide    ·         Changes in functional ability of children in the target population, both
         and by region, including data from the CANS assessment and the quality sampling                statewide and by region, including data from the CANS assessment and the
         review process;                                                                                quality sampling review process.
           f.      The fidelity of Child and Family teams to the National Wraparound Initiative         ·         The fidelity of child and family teams to the National Wraparound
         model; and                                                                                     Initiative’s model.
           g.      Data from the Crisis Response Team encounters, including timelines of response       ·         Data from the Crisis Response Team encounters, including timelines of
         and data on connection to services.                                                            response and data on connection to services.
                                Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 32 of 54 PageID #: 8933
Copy of QA and PI System Work Plan SME 20200807Action Plan


                                                                                                              RACI: Responsible, Accountable, Consulted, Informed
    Task #    Activities for Creation of QA/PI System                            Deadline            Justin   Kevin         Sarah         Cynthia           Saylem
     12.1.1   Gather Requirements/Data Sources                                              Oct-19
     12.1.2   Analysis of Requirements/Data Sources                                         Jan-20
     12.1.3   Development of Specific Data Sets and Reports                                 Jun-20
     12.1.4   Testing of Specific Data Sets and Reports                                     Jul-20
     12.1.5   Revisions to Specific Data Sets and Reports                                 Nov-20
     12.1.6   Production of Final Data Sets and Reports                                   Nov-20

    Task # Activities for Creation of Quality Sampling Review Process            Deadline            Justin   Kevin         Sarah         Cynthia          Saylem
     12.2.1 Define sample size with a reasonable confidence level                           Oct-20
            Develop samping methodology that is representative of the target
     12.2.2 population.                                                                     Jan-21

              Develop key benchmarks to identify strengths and areas for
     12.2.3 improvement.                                                                    Apr-21

              Identify how cases will be reviewed and evaluated against the
     12.2.4 benchmarks.                                                                     Jun-21

                                                                                        10/2021,
     12.2.5 Conduct quality improvement reviews on the population sample.
                                                                                        annually
                                IP ADDITIONAL ITEMS TO ADD TO WORKPLAN
              1. Develop quality assurance and performance improvement measures;
              3. Develop a process that assesses service delivery and provides notification of
              potential problems with statewide mental health delivery;
              4.    Develop and conduct a quality sampling review of a statistically valid sample
              of children in the target population; and
              5. Determine appropriate remedial actions to address any problems identified
              through its data analysis.
Copy of QA and PI System Work Plan SME 20200807Action Steps 12.1
                                                                                Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 33 of 54 PageID #: 8934

    Task #   Action #   Description                                  Owner        Status       Due Date            Actionable   Notes                                              Resulting Document   Document Name           Completed   Date Completed
    12.1                Creation of QA and PI System

                                                                                               10/1/2019 -
    12.1.1              Gather Requirements/Data Sources                                       2/15/2020
                        Create an initial matrix of requirements                                                                                                                                        DOJ_Matrix_Notes.xls
             12.1.1.1   /sources                                 J. Davis         Completed         11/8/2019 yes               Justin sent to the group                        yes                     x                    yes
                                                                                                                                Reference DOJ Agreement paragraphs 17,
                                                                                                                                23(a),31, 32, 49(a-c) to determine the source
                                                                                                                                of children meeting these criteria on the
                                                                                                                                Effective Date of May 14, 2019. Also need to
                        Determine the baseline DOJ Target                                                                       have BMS, BBH and BCF provide their target
             12.1.1.2   Population                                   J. Davis     In Process        11/8/2019 yes               groups                                                                                          no
                                                                                                                                Will need program staff to input to this set of
                                                                                                                                criteria e.g. CANS? Need each WG to input as
                        Determine the criteria for 'need' for                                                                   to what data elements define 'need'. Give
                        services in order to transition children                                                                WGs due date. Justin to discuss at WG Lead                              Draft_Baseline_Data_T
             12.1.1.3   out of RMHTF back in to the community J. Davis            Completed         12/6/2019 no                meeting                                         yes                     emplate                                    1/2/2020
                        Feedback from WGs on 'Need' due back
             12.1.1.4   to this workgroup                                         Completed          1/6/2020 no                                                                   yes                                                            1/22/2020
                        Develop a roster template for
                        populating the target population                                                                        Berry Dunn updated the template based on                                Baseline
             12.1.1.5   baseline data of children                J. Davis         Completed         1/21/2020 yes               WG Lead input                                      yes                  _Data_Workbook                            1/22/2020
                                                                                                                                Roster of children (unduplicated) who reside
                                                                                                                                in the residential MH facilities and meet the
                                                                                                                                criteria of Agreement 03.10.20: S. Charles
                                                                                                                                team to compile the data and document the
                                                                                                                                methodology. Data sources for At-Risk
                        Populate the roster with baseline data                                                                  Population yet to be determined. Sarah S.
             12.1.1.6   as of Effective Date of Agreement            S. Charles   In Process        3/31/2020 yes               will identify.

                                                                                               1/1/2020 -
    12.1.2              Analysis of Baseline Data Requirements / Data Sources                  4/15/2020

                                                                                                                                SME recommendation: Collaboration with
                                                                                                                                subject matter leads to select indicators that
                                                                                                                                may be helpful in identifying programmatic
                        Analyze baseline roster of datasets                                                                     and system-wide progress to reduce
                        about the target population to identify                                                                 residential placement, including indicators
             12.1.2.1   'gaps' by region (12.1.1.6)                  J. Davis     New               4/15/2020 yes               that allow the State to identify its strengths


    12.1.3                   Develop Outcomes measures for Evaluation Data Sets / Reports                 Jun-20
                        Establish DOJ Target Population
                        Outcome measures for evaluation
             12.1.3.1   (12.1.1.6)                            J. Davis        New                                  no           Work with WVU


    12.1.4              Test Data Sets/ Reports                                                           Jul-20

                        Per the IP, West Virginia will focus on
                        the collection, synthesis, and analysis of
                        various DHHR data sources in the
                        following areas:




                                                                                                                                Examination of the quality of mental health
                                                                                                                                services funded by the state, measured by
                                                                                                                                improved positive outcomes, including
                                                                                                                                remaining with or returning to the family
                                                                                                                                home; and decreased negative outcomes,
                                                                                                                                including disrupted foster home placement,
                                                                                                                                institutionalization, arrest or involvement
                                                                                                                                with law enforcement and the juvenile or
                                                                                                                                criminal courts, suspension or expulsion from
                                                                                                                                school, commitment to the custody of the
                                                                                                                                Bureau of Juvenile Services or DHHR, or being
                                                                                                                                prescribed three or more anti-psychotic
                                                                                                                                medications.
                                                                                                                                All children receiving services under the
                                                                                                                                Agreement, including the types and amount
                                                                                                                                of services they are receiving.


                                                                                                                                All children screened pursuant to the
                                                                                                                                Agreement, including the dates of screening
                                                                                                                                and the dates of engagement in services.

                                                                                                                                 All children living in a residential mental
                                                                                                                                health treatment facility, including admission
                                                                                                                                dates, length of stay, and number of prior
                                                                                                                                placements in residential mental health
                                                                                                                                treatment facilities.
                                                                                                                                Changes in functional ability of children in the
                                                                                                                                target population, both statewide and by
                                                                                                                                region, including data from the CANS
                                                                                                                                assessment and the quality sampling review
                                                                                                                                process.


                                                                                                                                The fidelity of child and family teams to the
                                                                                                                                National Wraparound Initiative’s model.

                                                                                                                                Data from the Crisis Response Team
                                                                                                                                encounters, including timelines of response
                                                                                                                                and data on connection to services.
    12.1.5              Revise Data Sets / Reports                                                     Nov-20




    12.1.6                      Production of Data Dashboard and Final Data Sets/Reports               Nov-20
             Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 34 of 54 PageID #: 8935
Copy of QA and PI System Work Plan SME 20200807Action Steps 12.2




    Task #   Action #   Description                          Owner   Status   Due Date            Actionable   Notes   Resulting Document   Document Name   Completed   Date Completed
    12.2                Quality Sampling Review

    12.2.1              Define sample size                                               Oct-20




    12.2.2              Develop Sampling Methodology                                     Jan-21




    12.2.3              Develop key benchmarks                                        Apr-21




    12.2.4              Case evaluation plan                                             Jun-21




                                                                              October 2021,
    12.2.5              Conduct quality improvement review                    annually
            Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 35 of 54 PageID #: 8936
Copy of QA and PI System Work Plan SME 20200807Dashboard




           DOJ data description                                   Measurement defined (DRAFT)                   Source(s) Owner   Values   Fields   Notes
             Criteria for determining the basis of the population for dashboard reporting

                                                                    The target population will be defined                                           Cynthia Parsons: DSM- 5 criteria
                                                                    as a clinical DSM-5 (expand and                                                 with primary diagnosis of Serious
                                                                    clarify) that has an accompanying                                               Emotional Disorder that results in
            The target population of this agreement shall include   CANS Functional impairment                                                      an ICD-10 billing designation.
           all children under the age of 21 who: a.   Have a        threshhold of X (define). These two                                             Exclude any NOS. Functional
           Serious Emotional or Behavioral Disorder or              factors will define the population                                              impairment CANS scores of 40 and
           Disturbance that results in a functional impairment,     reported in all measures, except the        ICD-10 is                           below, or CAFIS score of 90 and
           and                                                      Mental Health Screen measure,               MMIS                                above.
                                                                    Fidelity and Mobile Crisis. Need            DSM-5
                                                                    immediate clarification of these            via MCO's                           BB: Functional impairment
                                                                    indicators, if they exist, where and if     in KEPRO                            threshhold requires clinical
23.a                                                                not, a plan to begin capturing.             as auth                             expertise.
                                                                    RMHTF Roster of children as of May
                                                                    2019 baseline defined by FACTS will be
                                                                    expanded to include all entries since
                                                                    the baseline roster. All children leaving                                       Baseline roster from May 2019 has
           (i) who are placed in a Residential Mental Health        a RMHTF will assume to be at-risk for                                           been created from FACTS and is in
           Treatment Facility or                                    all future tracking as long as their                                            process of matching to claims
                                                                    clinical and functional scores meet the                                         data.
                                                                    criteria. (Dashboard could report
                                                                    counts. TBD if by region and/or age         FACTS /                             BB: Need a plan to recreate this
23a.(i)                                                             groups)                                     Truven                              roster on a regular frequency.

                                                                 The Reasonable Expected Roster to be
                                                                                                                                                    BB: Detailed analysis of the RMHTF
                                                                 maintained and will be used as the
                                                                                                                                                    roster children should be done to
                                                                 basis for the measures reported for
                                                                                                                                                    inform the notion of "reasonably
                                                                 this population. (Dashboard could
           (ii) who reasonably may be expected to be placed in                                                                                      may be expected to be placed."
                                                                 report counts. TBD if by region and/or
           a Residential Mental Health Treatment Facility in the                                                                                    What are the factors that led to an
                                                                 age groups)
23a.(ii)   near future; and .                                                                                                                       RMHTF placement?
                                                                                                                                                    Define this asap.
           Meet the eligibility requirements for mental health     Specify the various bureaus for
           services provided or paid for by the Department of      gathering data.                                                                  BB: Does this do anything to
23b        Health and Human Resources.                                                                                                              further define the population?
                              Dashboard reporting statistics (frequency TBD)



                                                                                                                                                    Draft measurements to be clarified
                                                                                                                                                    and vetted.
                                                                     Children remaining within the family
                                                                                                                                                    BB: "Quality" is being interpreted
                                                                     home will be children meeting the
            Analysis across child serving agencies of the quality of                                                                                in this paragraph as a quantitative
                                                                     criteria for those who reasonably may
           mental health services funded by the state, measured                                                                                     demonstration of the outcomes.
                                                                     be expected to be placed but who
           by improved positive outcomes, including: (children)
                                                                     remain at home through enrollment
           remaining with or returning to the family home                                                                                           BB: Is there a decision point in the
                                                                     into one of the three Wraparound
                                                                                                                                                    phrase, "funded by the state"?
                                                                     programs, ACT and TFC .
                                                                                                                                                    Does this require the State to
                                                                                                                                                    report on all MH services paid by
                                                                                                                                                    Medicaid or other State dollars
                                                                                                                                                    even if the recipient is not in the
48.a.1.1                                                                                                                                            target population?

                                                                     Children returning to the family home
            Analysis across child serving agencies of the quality of
                                                                     will be measured by the number of
           mental health services funded by the state, measured
                                                                     children who exited a RMHTF from the
           by improved positive outcomes, including: (children)
                                                                     RMHTF Roster and were reintegrated
           remaining with or returning to the family home
                                                                     into the community via Wraparound,                                             BB: Ditto quality statement in
48.a.1.2                                                             ACT or TFC .                                                                   48.a.1.1 and "funded by" question.
            Analysis across child serving agencies of the quality of
           mental health services funded by the state, measured
           by decreased negative outcomes including: failure of                                                                                     BB: Ditto quality statement in
48.a.1.3   foster home placement,                                    TBD                                                                            48.a.1.1 and "funded by" question.
            Analysis across child serving agencies of the quality of
           mental health services funded by the state, measured
           by decreased negative outcomes                            Measured by new entries into a                                                 BB: Ditto quality statement in
48.a.1.4   including:institutionalization,                           RMHTF                                                                          48.a.1.1 and "funded by" question.
           Analysis across child serving agencies of the quality of
           mental health services funded by the state, measured
           by decreased negative outcomes including: Arrest or
           involvement with law enforcement and the juvenile or                                                                                     BB: Ditto quality statement in
48.a.1.5   criminal courts;                                          TBD                                                                            48.a.1.1 and "funded by" question.

                                                                    This includes all children on the
            All children receiving services under this agreement,   RMHTF and Reasonable Expected                                                   BB: I get concerned when language
           including the types and amount of services they are      Rosters as described above. How will                                            changes so when the agreement
           receiving;                          See DOJ paragraphs   services be measured and reported?                                              doesn't say "target population"        .
           1-5: " for children with serious mental health           Only the services cited in the                                                  but "all children receiving services
           conditions. "                                            agreement, or other/ community                                                  under this agreement," does that
                                                                    services, as well? CSED was not cited                                           mean something different than the
49.a                                                                in the agreement but has a role.                                                target population?

                                                                    TBD per the Screening Workgroup.
                                                                    Data should include: the number of
                                                                    screens conducted, the result of the
                                                                    screen (Further clinical review needed
                                                                    or not), then percentages of those
                                                                    deemed at risk. E.g. 1,000 screened,
                                                                    45% required further clinicial review,
                                                                    while only 20% were deemed to meet
           All children screened pursuant to paragraph 31,          the target population definition.
           including the dates of screening and the dates of        Services are determined to be covered
49.b       engagement in services;                                  elsewhere in the data.
                                                                    RMHTF Rosters will be created
           All children living in a Residential Mental Health       monthly for use by the Reduction Plan
           Treatment Facility, including admission dates, length of Team. The dashboard reported
           stay, and number of prior placements in Residential      measure will be change in Average
49.c       Mental Health Treatment Facilities;                      length of stay.
           The outcomes of children in the target population,
           including: whether they have been arrested or
           detained without being charged, have been committed
           to the custody of the Division of Juvenile Services or
           the Department of Health and Human Resources, have
           been suspended or expelled from school, and have
           been prescribed three or more anti-psychotic
49.d       medications;
            Changes in functional ability of children in the target
           population, both statewide and by region, including
           data from the CANS assessment and the quality            Need to measure the change -
49.e       sampling review process;                                 specifics TBD
           The fidelity of Child and Family teams to the National Separate reporting - not part of
49.f       Wraparound Initiative model; and                         dashboard?
            Data from the Crisis Response Team encounters,
           including timelines of response and data on connection
49.g       to services.                                             TBD per the CMCR Workgroup
    Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 36 of 54 PageID #: 8937
Copy of QA and PI System Work Plan SME 20200807data

          RACI               Owner                    Status           Actionable
          R                  J. Davis                 New              yes
          A                  K Henson                 In Process       no
          C                  S. Sanders               Completed
          I                  C. Shelton
                             S. Charles
                             S. DePasquale
                             L. Barno

                             etc..
                        Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 37 of 54 PageID #: 8938
Copy of Therapeutic FC Work Plan SME 20200807Workgroup Intro Page

     Workgroup:            Therapeutic Foster Family Care
     WG Lead:              BCF: Carla Harper
     BD Team Lead:         Brady Birdsong
     BD Analyst:           Annie Messinger


          DOJ Goal:        Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


     WG Requirement:       9.1 Therapeutic Foster Family Care

     Expected Goal         The TFC Program will add capacity to ensure that all children who need this service are timely placed in a Therapeutic
                           Foster Family Home with specially trained therapeutic foster parents, whenever possible in their own community.
     Baseline              What was coverage at project start?




                                                                   Workgroup Directory
                       Name                     Department                         Email                  phone number
     Carla Harper                                      BCF
     Kendra Boley-Rogers
     Tony Richards                                      BMS
     Katie Moss                                         BMS
     Nikki Tennis
     Laura Barno                                         BCF
     Cassandra Tolliver (for Nikki)                      BBH
                             Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 38 of 54 PageID #: 8939
Copy of Therapeutic FC Work Plan SME 20200807Action Plan


                                                                                                    RACI: Responsible, Accountable, Consulted, Informed
    Task #      Tasks/Activities for Therapeutic Foster Family Care   Deadline         C. Harper    K. Boley-Rogers T. Richards         K. Moss      N. Tennis L. Barno
             Assess current capacity and determine number of
     9.1.1 Therapeutic Foster Family Homes needed to ensure least                          A                R                 I            I             I         I
             restrictive placement is available                             Feb-20

             Increase Therapeutic Foster Family Care home capacity
     9.1.2 by modifying existing contracts with child placing                              A                C
             agencies or through a competitive procurement process.
                                                                            Mar-20
           Assess the child placing agencies' performance with          September
     9.1.3 creating Therapeutic Foster Family Care capacity to               2020,         A
           ensure adherence to the goals set forth above.                biannually
                                                                           October
             Modify capacity, as needed, based on data from the
     9.1.4                                                                   2020,         A
             evaluation to ensure adherence to the above goals
                                                                         biannually




                                                            End Value: What was coverage at project end? / How many served?
Copy of Therapeutic FC Work Plan SME 20200807Action Steps
                                                                                                Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 39 of 54 PageID #: 8940

    Task #    #         Description                                              Owner         Status       Due Date       Actionable   Notes                                         Resulting Document Document Name   Completed   Date Completed
    9.1                 Therapeutic Foster Family Care

    9.1.1               Assess Current Capacity                                                                   Feb-20


                                                                                                                                        Kendra is reviewing cases for children
                                                                                                                                        who are in TFC. Geo-mapping might be
                                                                                                                                        needed based on analysis completed by
                                                                                                                                        KEPRO. What disparity exists in
                                                                                                                                        information provided to KEPRO versus
                                                                                                                                        what is entered in FACTS by CPS staff?

                                                                                                                                        20200212 KBR update: Analysis should
                                                                                                                                        be complete by 2/21/2020. Report will be
                                                                                                                                        drafted afterwards.
                      Create a TFC placement spreadsheet with data for
                      the group to review the baseline and evaluate                                                                     20200304 Workgroup update: Report
                      utilization capacity (e.g. current number of beds by       K. Boley-                                              outline discussed. CH and KBR drafting
              9.1.1.1 county)                                                    Rogers        In Process         Jan-20 yes            report.                                       yes
                                                                                                                                        Infants may remain in a home to ensure
                                                                                                                                        continuity. Majority are medical fragile
                                                                                                                                        babies.

                                                                                                                                        May need to adjust marketing strategy
                                                                                                                                        based on outcome of analysis.

                                                                                                                                        20200212 KBR update: Analysis should
                                                                                                                                        be complete by 2/21/2020. Report will be
                      Review data on children currently receiving therapeutic                                                           drafted afterwards.
                      foster care to determine whether they currently meet
                      the criteria as defined by the therapeutic foster care                                                            20200304 Workgroup update: Report
                      contracts. Break data down by age, diagnoses, and       K. Boley-                                                 outline discussed. CH and KBR drafting
              9.1.1.2 therapeutic level (Tier 2 and Tier 3) .                 Rogers           In Process         Jan-20 yes            report.                                       yes
                                                                                                                                        Current practice: children generally
                                                                                                                                        placed in a residential facility when there
                                                                                                                                        is no availability.

                                                                                                                                        Share with QA/Performance
                                                                                                                                        Improvement.

                                                                                                                                        20200211 Update: Baseline analysis will
                                                                                                                                        include a review of residential
                                                                                                                                        placements to identify children who are
                      Review residential placements to identify children who                                                            eligible for TFC. Baseline analysis due
              9.1.1.3 are eligibile for therapeutic foster care.             C. Harper         In Process        Dec-19 yes             2/2020.                                 yes
                                                                                                                                        20200211 Update: CH created map of
                                                                                                                                        the State with number of TFC beds and
                                                                                                                                        children placed. In combination with
                                                                                                                                        baseline analysis this will help in
                                                                                                                                        identifying gaps in coverage.

                                                                                                                                        20200304 Workgroup update: Report
                      Analyze data to identify gaps in regional and age                                                                 outline discussed. CH and KBR drafting
              9.1.1.4 coverage                                                   C. Harper     In Process        Dec-19 yes             report.                                       yes
                                                                                                                                        20191204 BB: Action step description
                                                                                                                                        revised.
                                                                                                                                        20200130 AKM: Carla to look for
                                                                                                                                        KEPRO report on step-ups

                                                                                                                                        20200212 CH update: KEPRO Foster
                      Analyze data on Tier 3 therapeutic foster care                                                                    Care Levels Utilization Management
              9.1.1.5 disruptions.                                               C. Harper     In Process         Jan-20 yes            Guidelines received.                          yes
                                                                                                                                        Possibly request to MCOs.

                                                                                                                                        20191120 AKM: Done.

                                                                                                                                        20191204 BB: Description revised.
                                                                                                                                        Keith King to provide data.

                                                                                                                                        20200130 AKM: 43 kids, all went home
                      Get data (6 months) on children who have not have
                      reauthorizations for continued stay PRTF (barriers in                                                             20200304 Workgroup update: Report
                      discharging) to determine if children denied                                                                      outline discussed. CH and KBR drafting
              9.1.1.6 reauthorization entered foster care.                       T. Richards   Completed         Dec-19 no              report.                                       yes
                                                                                                                                        May need targeted survey on homes.

                                                                                                                                        20191120 AKM: Ongoing. Survey results
                                                                                                                                        to close soon.
                      Understand barriers for homes signing up to Tier 3 but
                      not taking kids in that Tier - Survey by Marisa                                                                   20200304 Workgroup: No update on
                      Saunders (Director of West Virginia Foster, Adoptive,                                                             the survey. CH took action item to follow
              9.1.1.7 and Kinship Parents Network)                           C. Harper         New                Feb-20 no             up with Marisa Saunders.                  yes
    9.1.2             Increase Therapeutic Foster Family Care home capacity                                       Mar-20


                                                                                                                                        Plan to start targeted recruitment efforts
                                                                                                                                        in April. This is an ongoing activity.
                                                                                                                                        Include in 2020 APSR diligent
                                                                                                                                        recruitment plan.

                                                                                                                                        20200130 AKM: Ages 6 to 10

                                                                                                                                        20200304 Workgroup: Due dates will
                                                                                                                                        need to be updated. Recruitment plan will
                        Conduct a targeted recruitment for children in the DOJ                                                          be based on the baseline analysis of the
                        target populationidentified in 4.1.1.4.                                                                         children in Residential Mental Health
                                                                                                                                        Facilities.

                                                                                                                                        20200715 Workgroup: Tiered Foster
                                                                                                                                        Care providers recruiting homes. KBR
                                                                                                                                        collects data. Will ask providers to
                                                                                                                                        submit monthly. How many closed and
                                                                                                                                        for what reason plus how many recruited.
                                                                                                                                        Targeted recruitment on hold until
                                                                                 K. Boley-                                              capacity created and children identified
              9.1.2.1                                                            Rogers        New                Jan-21 yes            for TFC.                                 yes
                                                                                                                                        New RFA needs to be released by June
                                                                                                                                        2020.
                        Determine treatment foster care model and develop
                        procurement vehicle for Ensure RFA included                                                                     20200304 Workgroup: Due dates will to
                        requirement for child placing agencies who choose to                                                            be updated. New RFA will be
                        provide the model in the State. Procurement will                                                                Performance Based Contracts. RFA
                        require a desription of recruitment and retention                                                               released by July 1, 2020.
                        activities for to describe their recruitment and
                        retention activities around therapeutic foster care                                                             20200715 Workgroup: Model needs to
                        homes.                                                                                                          be determined before procurement
                                                                                                                                        method. Receiving TA on this topic.
              9.1.2.2                                                            C. Harper     New                Oct-20 yes            Updating task description and date.           yes
                                                                                                                                        20200715 Workgroup: New contracts
                        Develop new performance based contracts for
                                                                                                                                        are dependent on task 9.1.2.2 being
                        treatment foster care child placing agencies (CPA) to
                                                                                                                                        completed and the finalization of the
                        align with HB2010 and traditional foster care CPA
                                                                                                                                        performance based contracts for
                        contracts.
              9.1.2.3                                                            C. Harper     new                Feb-21 yes            traditional foster care CPAs.                 yes

                                                                                                            September
                                                                                                            2020,
    9.1.3               Assess the child placing agencies' performance                                      biannually
                                                                                                                                        Incorporate the overall evaluation plan:
                                                                                                                                        Dr. Harris scheduling interviews next
                                                                                                                                        week - get a better sense then; more info
                                                                                                                                        needed
                                                                                                                                        20200130 AKM: To be addressed during
                      Clarify evaluation plans and target dates for                                                                     performance based contracting later in
              9.1.3.1 assessments.                                               C. Harper     In Process                  yes          the year
                                                                                                                                        What do you want WVU to evaluate
                        Work with evaluator to develop a CQI plan.               C. Harper
              9.1.3.3                                                                          New                         yes          versus workgroup?



                                                                                                            October
                                                                                                            2020,
    9.1.4               Modify capacity based on data from evaluation                                       biannually
           Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 40 of 54 PageID #: 8941
Copy of Therapeutic FC Work Plan SME 20200807Task by Date (SME)




           Task ID                     Task per Implementation Plan                              Due Date            Status         SME Recommend                     WV Response         Reference           BD Defined Milestone
                                                                                                                              Alignment and clarification of
                                                                                                                              language regarding the
                                                                                                                              availability of treatment foster
                                                                                                                              care to any child who may
                                                                                                                              need a placement outside
                                                                                                                              their home, or if it is a service    Written response to
                                                                                                                              that will be solely available to     the question
                                                                                                                              children in the custody of the
                                                                                                                              state who need a highly
                                                                                                                              trained foster parent (p. 12,
                                                                                                                              SME report) –recognizing the
                                                                                                                              planned phase-in approach
                                                                                                                              Synthesis of capacity and            Baseline Data
                     Assess current capacity and determine number of Therapeutic                                              utilization data to understand       Analysis White
                     Foster Family Homes needed to ensure least restrictive placement                  Feb-20                 current capacity, and plan to        paper on residential
                     is available.                                                                                            identify and address any gaps        placements
TFC       9.1.1                                                                                                  In Process
                                                                                                                              (i) The referral pathways,
                                                                                                                                                                   (i) Mapping existing
                                                                                                                              availability, accessibility, (iii)
                                                                                                                                                                   business process
                                                                                                                              including role of the specialty
                     Increase Therapeutic Foster Family Care home capacity by                                                                                      Logic model/
                                                                                                                              managed care organization
                     modifying existing contracts with child placing agencies or through a              Mar-20                                                     workflow for TFC.                  Provider Capacity is known and contracts
                                                                                                                              (MHP) in overseeing 4.d.
                     competitive procurement process.                                                                                                              (iii)(4.d) Written                 expanded for all programs providing
                                                                                                                              Items identified in the January
                                                                                                                                                                   response to the                    diversion from RMHTF. Will show
                                                                                                                              13, 2020 email specific to
          9.1.2                                                                                                                                                    question                           meaningful progress towards compliance.
TFC                                                                                                                           Medicaid language and TFC
                     Assess the child placing agencies’ performance with creating
                                                                                             September2020,
                     Therapeutic Foster Family Care capacity to ensure adherence to
                                                                                             biannually
TFC       9.1.3      the goals set forth above.
                     Modify capacity, as needed, based on data from assessment to            October 2020,
TFC       9.1.4      ensure adherence to the above goals.                                    biannually
    Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 41 of 54 PageID #: 8942
Copy of Therapeutic FC Work Plan SME 20200807data

          RACI                Owner                 Status              Actionable
          R                   C. Harper             New                 yes
          A                   K. Boley-Rogers       In Process          no
          C                   T. Richards           Completed
          I                   K. Moss
                              L. Barno
                              N. Tennis

                              etc..
                        Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 42 of 54 PageID #: 8943
Copy of Workforce Work Plan SME 20200807Workgroup Intro Page

       Workgroup:          Workforce Development and Provider Capacity
       WG Lead:            Cammie Chapman
       BD Team Lead:       Brady Birdsong
       BD Analyst:         Annie Messinger


            DOJ Goal:      Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


       WG Requirement:     15.1 Workforce Development and Provider Capacity

                           To describe the tasks and activities West Virginia will take to develop the workforce and provider capacity necessary to
       Requirement
                           ensure that the services in the agreement are statewide, sustainable, and available to all youth in the target population,
       Description
                           West Virginia will create a workplan. The workplan will be submitted to the DOJ and SME by June 1, 2020.


                           What is DHHR's current state and available research regarding workforce development? What are the workgroups
       Baseline
                           aligning to ensure provider capacity to reach the DOJ goals?


                                                                  Workgroup Directory
                         Name                       Bureau/Office                 Email                    phone number
       Cammie Chapman                                   DHHR
       Christina Mullins                                 BBH
       Linda Watts                                       BCF
       Cindy Beane                                      BMS
       Pat Nisbet                                       BMS
       Mialee Pritchard                                  BPH
                             Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 43 of 54 PageID #: 8944
Copy of Workforce Work Plan SME 20200807Action Plan


                                                                                                  RACI: Responsible, Accountable, Consulted, Informed
     Task #                         Tasks/Activities                      Deadline   C. Mullins   L. Watts      C. Beane      P. Nisbet     M. Pritchard   C.Chapman
               Identify baseline of current WVDHHR workforce and
      15.1.1
               provider capacity

             Develop WVDHHR workforce recruitment initiatives to
             increase workforce capacity that includes
      15.1.2 recommendations from previous, relevant workforce
             studies

               Implement training, professional development and other
      15.1.3
               support services to build workforce knowledge and skills

               Create and implement retention incentives to keep
      15.1.4 workforce

               Develop an evaluation plan that ensures statewide
      15.1.5 workforce capacity to meet the needs of the target
               population.
               Modify workforce strategies, as needed, based on data
      15.1.6 from evaluation to ensure adherence to the goal.
Copy of Workforce Work Plan SME 20200807Action Steps
                                                       Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 44 of 54 PageID #: 8945


                                                                                                                                                            Due Date                                                                                                        Date
                                                           Task #   Action #   Description                                 Owner         Status                          Actionable   Notes                                    Resulting Document Document Name Completed
                                                                                                                                                            (Mo-Yr)                                                                                                         Completed
                                                           15.1                Workforce Development and Provider Capacity


                                                           15.1.1              Identify our baseline of current WVDHHR workforce and provider capacity

                                                                                                                                                                                      20200522 AKM: At the 05/15
                                                                              Review workforce studies for baseline                                                                   workgroup kick-off meeting,
                                                                              data to determine current workforce                                                                     Commissioner Mullins determined
                                                                    15.1.1.1.                                                            Completed              May-20 yes
                                                                              capacity                                                                                                the Learning Collaborative study is
                                                                                                                                                                                      relevant and can lend
                                                                                                                                                                                      recommendations.
                                                                              Review each workgroup's action steps to
                                                                              ensure that provider capacity will enable
                                                                    15.1.1.2. each program in the DOJ Agreement to                       Not Started             Jun-20 yes
                                                                              reach the goal of sustainability,
                                                                              accessibility, and availability statewide.
                                                                    15.1.1.3   Define MCO roles and responsibilities       C. Beane                             Aug-20                Assigning out
                                                                                                                                                                                      20200603 AKM: WVU evaluation of
                                                                               Assess telehealth accessibility in rural
                                                                    15.1.1.4                                               C. Beane                             Mar-22                State's COVID-19 response (timing
                                                                               communities
                                                                                                                                                                                      too long?)
                                                                               Develop and implement WVDHHR workforce recruitment initiatives to
                                                           15.1.2              increase workforce capacity that includes recommendations from previous,
                                                                               relevant workforce studies
                                                                               Work with community college and                                                                        20200529 AKM: Linda Watts said
                                                                    15.1.2.1   university ambassadors to promote      C. Mullins                                May-21                BCF does this and it works. Needs
                                                                               behavioral health careers                                                                              modification.
                                                                               Create communication plan about career
                                                                                                                                                                                      20200529 AKM: Workgroup agreed
                                                                    15.1.2.2   opportunities to recruit high school   C. Mullins                                May-21
                                                                                                                                                                                      this is important task.
                                                                               students
                                                                                                                                                                                      20200529 AKM: Easily achieveable
                                                                                                                                                                                      task. Content could include pathway
                                                                               Add educational tool to Child Welfare
                                                                    15.1.2.3                                               C. Chapman                           Dec-20                to becoming direct care worker
                                                                               Collaborative website.
                                                                                                                                                                                      with links to qualifications, schools,
                                                                                                                                                                                      CPS worker video, etc.

                                                                               Provide necessary information to
                                                                               WorkForce West Virginia to engage non-
                                                                    15.1.2.4                                             C. Mullins                             Mar-21
                                                                               traditional recruits: midcareer, retired,
                                                                               veteran and recovery workforce

                                                                               Partner with faith-based organizations to                                                              20200529 AKM: Needs further
                                                                    15.1.2.6   address workforce needs and align with C. Mullins                                Mar-21                research on what community based
                                                                               state resources                                                                                        service positions may be eligible

                                                                               Implement training, professional development and other support services
                                                           15.1.3
                                                                               to build workforce knowledge and skills
                                                                               Collect baseline data on the number of
                                                                               licensed practicing behavioral health
                                                                               professionals, including those with
                                                                    15.1.3.1                                               C. Mullins                                                 Nov-20
                                                                               additional licensure that allows
                                                                               therapists/counselors to focus on
                                                                               working with CSED
                                                                                                                                                                                      20200529 AKM: Increase
                                                                                                                                                                                      promotion for increased staff
                                                                               Promote available training to enhance                                                                  utilization, and promote additional
                                                                    15.1.3.3                                               C. Mullins
                                                                               participation and utilization                                                                          professional development to ensure
                                                                                                                                                                                      utilization outcomes; Due -
                                                                                                                                                                                      September 2020
                                                                               Develop a plan with the licensure board
                                                                               to increase the number of licensed
                                                                    15.1.3.4   behavioral health practioners in the state C. Mullins                                                  Jan-21
                                                                               examine barriers for licensure within the
                                                                               state and find ways to incentivze and
                                                                               Develop best practices toolkit for
                                                                    15.1.3.6                                              C. Chapman                                                  Dec-20
                                                                               individual stakeholder groups
                                                                    15.1.3.7   Develop a Reduce Stigma Network
                                                                               Connect groups via multiple computer                                                                   20200603 AKM: If these tasks stay
                                                                    15.1.3.8
                                                                               mediated means                                                                                         sa they are, could all be included on
                                                                                                                                                                                      Collaborative website?
                                                                    15.1.3.9   Share information, materials, and tools




                                                                               Develop an evaluation plan that ensures statewide workforce capacity to
                                                           15.1.5
                                                                               meet the needs of the target population.
                                                                               Identify performance/outcome
                                                                                                                                                                                      Work with WVU
                                                                               measures, collect, and analyze data
                                                                               Work with QA/PI System Workgroup on
                                                                               data analysis
                                                                               Modify workforce strategies, as needed, based on evaluation data to ensure
                                                           15.1.6
                                                                               adherence to the goal.
                                        Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 45 of 54 PageID #: 8946
Copy of Workforce Work Plan SME 20200807Tasks by Date (SME)




 Task ID                    Task per Implementation Plan      Due Date   Status   SME Recommend   WV Response   Reference   BD Defined Milestone
                      Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 46 of 54 PageID #: 8947
Copy of Workforce Work Plan SME 20200807data

                            RACI               Owner                Status                 Actionable
                            R                  C. Mullins           New                    yes
                            A                  L. Watts             Not Started            no
                            C                  C. Beane             In Process
                            I                  C. Chapman           Completed
                                               P. Nisbet
                                               M. Pritchard


                                               etc..
      Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 47 of 54 PageID #: 8948
Copy of Workforce Work Plan SME 20200807Sheet1



                                                         Recovery
                    Partner with WVHEPC to develop       support
         15.1.2.4
                    campus mental health plans           system on
                                                         campus
                    Link with programs such as CORE      Outside
         15.1.2.5
                    and West Virginia's Jobs and Hope    of BH
                         Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 48 of 54 PageID #: 8949
Copy of WV Wraparound Work Plan SME 20200807Workgroup Intro Page

     Workgroup:            West Virginia Wraparound
     WG Lead:              DHHR: Cammie Chapman
     BD Team Lead:         Brady Birdsong
     BD Analyst:           Annie Messinger


          DOJ Goal:        Reduction in the number of children unnecessarily placed in Residential Mental Health Treatment Facilities


     WV Wraparound

     Goal 1:               West Virginia Wraparound will be accessible to children in the target population for whom placement in a residential
                           mental health treatment facility is recommended or who have received mental health crisis intervention services.
     Goal 2:               West Virginia Wraparound will operate with high fidelity to the NWI’s model.
                           The Child and Adolescent Needs and Strengths (CANS) tool will assess the child and assist the Child and Family Team, led
                           by the wraparound facilitator, in the development of Individualized Service Plans for each child who has been identified as
     Goal 3:               needing in-home and community-based services. The CANS will be conducted by a qualified individual, which is defined as
                           a trained professional or licensed clinician who is not a DHHR employee and not connected to or affiliated with any
                           residential mental health treatment facility.

     Goal 4:               For children who are in residential mental health treatment facilities, the Individualized Service Plans shall include
                           discharge planning.

     Goal 5:               For children with a Multidisciplinary Treatment Team (MDT), the children’s screening, assessments, and Individualized
                           Service Plans will be provided to the MDT.


                                                                    Workgroup Directory
                       Name                      Department                          Email                   phone number
     Cammie Chapman                                    DHHR               cammie.l.chapman@wv.gov
     Amy Hymes                                          BCF                 amy.l.hymes@wv.gov
     Jennifer Eva                                       BMS
     Michelle Dean                                      BCF
     Nikki Tennis                                       BBH
     Laura Barno                                        BCF
     Cassandra Tolliver (for Nikki)                     BBH
     Linda Watts                                        BCF
Copy of WV Wraparound Work Plan SME 20200807Action Plan
                                                                          Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 49 of 54 PageID #: 8950


                                                                                                       RACI: Responsible, Accountable, Consulted, Informed
    Task #     Ensuring High Fidelity to the NWI's Model (Goal 2-5)       Deadline       C. Chapman       A. Hymes           J. Eva       M. Dean       N. Tennis L. Barno
           Develops written policies and procedures for West Virginia
           Wraparound that incorporates the NWI’s model, CSED
     6.1.1 waiver requirements, and programmatic goals set forth                                               R                 R                         R
           above.                                                              May-20

             Develop a training protocol for wraparound facilitators on
     6.1.2 the NWI’s model, funding streams, billing requirements,
             referral process, and programmatic reporting requirements.
                                                                                Jun-20
             Develop an evaluation plan for West Virginia Wraparound
     6.1.3
             that ensures high fidelity to the NWI’s model.
                                                                               May-20
             Conduct training for wraparound facilitators on West
     6.1.4
             Virginia Wraparound.
                                                                               Aug-20
             Educate stakeholders regarding the referral process and
     6.1.5
             the eligibility standards.
                                                                                Sep-20
             Transition from the CSED waiver, Safe at Home, and
     6.1.6 Children’s Mental Health Wraparound to West Virginia
             Wraparound.                                                        Oct-20
             Assess West Virginia Wraparound services across the
     6.1.7 state using the evaluation plan to ensure adherence to the
             NWI’s model.                                                       Oct-21
             Modify services, as needed, based on data from
     6.1.8
             assessment to ensure adherence to goals 2-5.
                                                                                Jan-22

                                                                                                       RACI: Responsible, Accountable, Consulted, Informed
    Task #            Ensuring Accessibility Statewide (Goal 1)           Deadline       C. Chapman       A. Hymes           J. Eva       M. Dean       N. Tennis L. Barno
             Using a competitive bid process, procure Children’s Mental
     6.2.1 Health Wraparound agencies to expand statewide.
                                                                               Aug-19
             Conduct onboarding and training of Children’s Mental
     6.2.2 Health Wraparound providers.
                                                                               Sep-19
             Begin providing Children’s Mental Health Wraparound
     6.2.3
             services in the expanded areas.                                    Jan-20
             Develop an assessment tool for West Virginia Wraparound
     6.2.4 that ensures accessibility for the target population.
                                                                                Apr-20
             Assess all wraparound services across the state using the
     6.2.5 assessment tool to ensure adherence to goals set forth
             above.
                                                                                Jun-20
             Modify services, as needed, based on data from
     6.2.6
             assessment to ensure adherence to goal 1.                          Oct-20

                                                                                                       RACI: Responsible, Accountable, Consulted, Informed
    Task #            Tasks/Activities for ensuring Sustainability        Deadline       C. Chapman       A. Hymes           J. Eva       M. Dean       N. Tennis L. Barno
             Assess the West Virginia Wraparound program to
     6.3.1
             determine ongoing sustainability.                                  Sep-20
             Modify services, as needed, based on data from
     6.3.2 assessment to ensure sustainability of West Virginia
             Wraparound for the target population.                              Oct-20




                                                               End Value: What was coverage at project end? / How many served?
Copy of WV Wraparound Work Plan SME 20200807Action Steps
                                                                                                          Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 50 of 54 PageID #: 8951

    Task #    Action    Description:                                            Owner        Status       Due     Actionable   Notes                                         Resulting Document Document Name   Completed   Date Completed
    6.1.1               Develop Written Policies and Procedures                                            May-20
                                                                                                                               Language in the manuals reflect NWI
                                                                                                                               model such that if followed the model
                                                                                                                               would have high-fidelity.

                                                                                                                               Question for MD: what needs to be
                                                                                                                               included in manual that leads to high
                                                                                                                               fidelity

                                                                                                                               BRB: Do we need to fine tune the
                                                                                                                               wording of this action step? Is it to work
                                                                                                                               with UMD to determine the components
                                                                                                                               of the NWI model that need to be
                                                                                                                               crosswalked with the current WV
                        Work with University of Maryland to identify the tool                                                  wraparound programs? Or is this about
                        wraparound implementation standards that West                                                          the fidelity tools or both?
              6.1.1.1
                        Virginia will use to ensure that the WV Wraparound
                        program has fidelity to the NWI model.                                                                 Meetings need to be scheduled with
                                                                                                                               UMD.

                                                                                                                               Talk to UMD on MOnday, December 9
                                                                                                                               regarding TA meetings.

                                                                                                                               20200213 BB: After TA meeting with
                                                                                                                               UMD updated tool to standards.

                                                                                                                               20200309 BB: Updating status to
                                                                                                                               "completed." The task of working with
                                                                                                                               UMD to identify the tool was completed
                                                                                                                               when TA identified the NWIC's
                                                                                C. Chapman   Completed      Jan-20 yes         standards as the method for ensuring          yes
                                                                                                                               Preparation for crosswalk activity
                                                                                                                               includes a team working on defining the
                                                                                                                               SAH transition including: LCA contracts,
                                                                                                                               eligibility, program design, billing rules,
                                                                                                                               enrollment process etc

                                                                                                                               20200213: Updating this to be a
                                                                                                                               crosswalk of P&P to the NWIC
                                                                                                                               Standards.

                                                                                                                               20200213: Review due dates.

                      Crosswalk Safe at Home policies and procedures                                                           20200622: Updating due date; for
              6.1.1.2 with NWIC WISP Standards                                  A. Hymes     In Process     Jul-20             crosswalk with WISP.                          yes
                                                                                                                               20200213: Updating this to be a
                                                                                                                               crosswalk of P&P to the NWIC
                                                                                                                               Standards.

                                                                                                                               20200213: Review due dates.

                      Crosswalk Children's Mental Health Wraparound                                                            20200622: Updating due date; for
              6.1.1.3 policies and procedures with NWIC WISP standards          N. Tennis    New            Jul-20 yes         crosswalk with WISP.                          yes
                                                                                                                               20200213: Updating this to be a
                                                                                                                               crosswalk of P&P to the NWIC
                                                                                                                               Standards.

                                                                                                                               20200213: Review due dates.

                      Crosswalk CSED policies and procedures with NWIC                                                         20200622: Updating due date; for
              6.1.1.4 WISP standards                                   K. Moss               In Process    Aug-20 yes          crosswalk with WISP.                          yes
                                                                                                                               BBH and BMS will be responsible for
                                                                                                                               drafting policy that is specific to their
                                                                                                                               programs.

                                                                                                                               20200622: AH has manual drafted.
                                                                                                                               Crosswalk three models w/ manual.
                      Update/modify Safe at Home Manual to become the
              6.1.1.5 for the WV Wraparound Model                               A. Hymes     In Process    Aug-20 yes          20200622: Late August due date.               yes
                      University of Maryland to evaluate draft manual for
              6.1.1.6 high fidelity                                             C. Chapman   New           Sep-20 no           20200622: Late September to send to S yes
                                                                                                                               The responsibility of the workgroup to
                                                                                                                               review and finalize.

                                                                                                                               20200622: Updated description and due
                      Finalize WV Wraparound Model manual, DHHR                                                                date. Will need a more detailed project
              6.1.1.7 policies, and programmatic procedures (as needed) A. Hymes             New           Oct-20 yes          plan.                                   yes
    6.1.2             Develop Training Protocol for Wraparound Facilitators                                Jun-20
                                                                                                                               CoE includes training/technical
                                                                                                                               assistance, data, potentially fidelity
                                                                                                                               (along with UMD and WVU).

                                                                                                                               20200622: Approval from DHHR to
                                                                                                                               move ahead w/ CoE SOW. Updating
                                                                                                                               due date. SOW will be completed after
                                                                                                                               the training model and plan is
                      Scope of Work (SOW) developed for Marshall                                                               developed. SOW will be issued by a
                      University to create a WV Wraparound Center of                                                           single bureau.
              6.1.2.1 Excellence                                                A. Hymes     New            Oct-20 no                                                        yes
                                                                                                                               Will require decisions from the
                                                                                                                               Commissioners.

                      Determine cost allocation of SOW across bureaus;                                                         20200622: Bureaus are making
                      including exploring federal match from CMS,                                                              requests for funding and set funding
              6.1.2.2 SAMHSA, and IV-E                                          C. Chapman   New            Oct-20 no          aside for the training.                       yes
                                                                                                                               Will be part of the SOW for Marshall

                        Develop WV Wraparound Model Training (aligned                                                          20200622: Training set by NWIC and
                        with the NWIC model).                                                                                  national model. Updating with
                                                                                                                               motivational interviewing, compassion
              6.1.2.3                                                           A. Hymes     New            Oct-20 no          fatigue, etc.                              yes
                                                                                                                               20200622: Planning for training; not
                        Develop training implementation plan (plan to deliver
                                                                                                                               actual training. Dependent on finalization
                        training to facilitators, etc.)
              6.1.2.5                                                                                      Nov-20              of funding availability.
    6.1.3               Develop an Evaluation Plan                                                         May-20
                                                                                                                               University of Maryland

                                                                                                                               Setting fidelity baseline.

                      Develop the plan for utilizing the fidelity tool(s) for                                                  BRB: could this task be accomplished at
              6.1.3.1 evaluating high fidelity                                  C. Chapman   new           May-20              the same time as 6.1.1.1?


              6.1.3.2 Define outcome measures
    6.1.4             Conduct Training for Wraparound Facilitators                                         Aug-20
                      Marshall U. to develop roll out plan for training
                      Wraparound Facilitators and other providers of the
              6.1.4.1 wraparound service                                        A. Hymes     New            Jun-20 no                                                        yes
              6.1.4.2 Conduct Training for Wraparound Facilitators              A. Hymes     New             Jul-20 no

    6.1.5               Educate Stakeholders                                                               Sep-20
              6.1.5.1

    6.1.6               Transition to West Virginia Wraparound                                              Oct-20
              6.1.6.1

    6.1.7               Assess West Virginia Wraparound Services                                            Oct-21
              6.1.7.1

    6.1.8               Modify Services as Needed                                                           Jan-22
              6.1.8.1




              Action                                                                                      Due
    Task #    #       Description                                         Owner              Status       Date    Actionable   Notes                                         Resulting Document Document Name   Completed   Date Completed
    6.2.1             Procure Children's Mental Health Wraparound Providers                                Aug-19
                      Implement a competitive bid process to expand
              6.2.1.1 Children's Mental Health agencies statewide                            Completed               yes


    6.2.2               Conduct Onboarding and Training                                                    Sep-19
              6.2.2.1


    6.2.3               Begin Providing Expanded CMH Wraparound                                             Jan-20
              5.2.3.1

    5.2.4               Develop Assessment Tool for Accessibility                                           Apr-20
              6.2.4.1


    6.2.5               Assess All Wraparound Services                                                      Jun-20
              6.2.5.1

    6.2.6               Modify Services                                                                     Oct-20
              6.2.6.1


              Action                                                                                      Due
    Task #    #         Description                                             Owner        Status       Date    Actionable   Notes                                         Resulting Document Document Name   Completed   Date Completed
    6.3.1               Assess Wraparound for Sustainability                                               Sep-20
              6.3.1.1

    6.3.2               Modify Services, as Needed                                                          Oct-20
              6.3.2.1
          Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 51 of 54 PageID #: 8952
Copy of WV Wraparound Work Plan SME 20200807 Tasks by due date




            Goal     Task ID                 Task per Implementation Plan                           Due Date         Status                        SME Recommend                               WV Response                  Reference
                               Using a competitive bid process, procure Children’s Mental
Wrap          1       6.2.1    Health Wraparound agencies to expand statewide.                            Aug-19    Completed
                               Conduct onboarding and training of Children’s Mental Health
                                                                                                           Sep-19
Wrap          1       6.2.2    Wraparound providers. (BBH)
                               Begin providing Children’s Mental Health Wraparound
                                                                                                           Jan-20
Wrap          1       6.2.3    services in the expanded areas. (BBH)
                               Develop an assessment tool for West Virginia Wraparound
                               that ensures accessibility for the target population. MGJ: Is
                                                                                                           Apr-20
                               this to assess capacity of the service and not the CANS
Wrap          1       6.2.4    assessment?
                                                                                                                                1.a: Continue planned efforts to align the three
                                                                                                                                Wraparound programs (p. 4, SME report) Alignment of
                                                                                                                                language across Medicaid authority, contracts, and
                                                                                                                                provider information 1.b.ii: Plan for how it will address
                                                                                                                                eligibility and eligibility processes for the new West       Mapping existing
                               Develops written policies and procedures for West Virginia
                                                                                                                                Virginia Wraparound (p. 4-5, SME report), including         business processes
                               Wraparound that incorporates the NWI’s model, CSED waiver                  May-20
                                                                                                                                considerations for reducing or eliminating, where             Final policy and
                               requirements, and programmatic goals set forth above.
                                                                                                                                possible, operational challenges related to regulations,        procedures
                                                                                                                                operations, policies, provider requirements, contracts,
                                                                                                                                eligibility and discharge criteria, authorization
                                                                                                                                requirements, and data and reporting requirements to
Wrap          2       6.1.1                                                                                                     ensure seamless access
                               Develop an evaluation plan for West Virginia Wraparound that
                                                                                                          May-20
Wrap          2       6.1.3    ensures high fidelity to the NWI’s model.

                                                                                                                                1.c: Plans to recruit and train Wraparound facilitators     Wraparound Model
                               Develop a training protocol for wraparound facilitators on the
                                                                                                                                and supervisors for its West Virginia Wraparound (p.6,      Training
                               NWI’s model, funding streams, billing requirements, referral                Jun-20
                                                                                                                                SME report), including consistent TA provision among        Wraparound Billing
                               process, and programmatic reporting requirements.
                                                                                                                                providers regardless of payer                               Manual and Protocol
Wrap          2       6.1.2
                               Assess all wraparound services across the state using the
                                                                                                           Jun-20
Wrap          1       6.2.5    assessment tool to ensure adherence to goal of Accessibility.
                               Conduct training for wraparound facilitators on West Virginia
                                                                                                July/August 2020
Wrap          2       6.1.4    Wraparound.
                               Educate stakeholders regarding the referral process and the
                                                                                                           Sep-20
Wrap          2       6.1.5    eligibility standards.
                               Assess the West Virginia Wraparound program to determine
                                                                                                           Sep-20
Wrap                  6.3.1    ongoing sustainability.
                               Modify services, as needed, based on data from assessment
                                                                                                           Oct-20
Wrap          1       6.2.6    to ensure adherence to Goal 1 (Accessibility).
                               Transition from the CSED waiver, Safe at Home, and
                               Children’s Mental Health Wraparound to West Virginia                        Oct-20
Wrap          2       6.1.6    Wraparound.
                               Modify services, as needed, based on data from assessment
                               to ensure sustainability of West Virginia Wraparound for the                Oct-20
Wrap                  6.3.2    target population.
                               Assess West Virginia Wraparound services across the state
                                                                                                October 2021,
                               using the evaluation plan to ensure adherence to the NWI’s
                                                                                                annually
Wrap          2       6.1.7    model.
                               Modify training and services, as needed, based on data from      January 2022,
Wrap          2       6.1.8    assessment to ensure adherence to Goals 2 through 5.             annually                                                                                    (ii)Mapping existing business processes
                                                                                                                                                                                            Final policy and procedures
    Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 52 of 54 PageID #: 8953
Copy of WV Wraparound Work Plan SME 20200807data

         RACI               Owner                  Status               Actionable
         R                  C. Chapman             New                  yes
         A                  M. Dean                In Process           no
         C                  J. Eva                 Completed
         I                  A. Hymes
                            L. Barno
                            C. Toliver
                            N. Tennis

                            etc..
Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 53 of 54 PageID #: 8954




                     Attachment G
         Case 3:19-cv-00710 Document 160-4 Filed 11/16/20 Page 54 of 54 PageID #: 8955



                  CASEWORKER VISIT REPORT

          Report start date: Oct 1, 2018                         Creation date: Oct 31, 2019
          Report end date : Sep 30, 2019                         Report ID: 52



 Sequence                                                Description                                                 Count
     1        The aggregate number of children served in foster care                                                10,785
     2        The total number of monthly case worker visits made to children in reporting population.              73,410
     3        The total number of complete calendar months children in the reporting population spent in care       78,759
     4        The total number of monthly visits made to children in the reporting population that occured in       44,658
              the child's residence.
     5        The percentage of visits made on a monthly basis by caseworker to children in foster care                  93
     6        The percentage of visits that occurred in the residence of the child                                       61
     7        Total Number of AFCARS Children IN Daily Process                                                      12,897




                                                                                               Report refresh frequency: Daily
Oct 1, 2020                                                  1                                                  2:07:24 PM
